DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claims 25, 26, 29, 31-34, 37, 39 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Powell, et al. (US Pre Grant Publication No. 2002/0073167 A1) in view of Kraft, et al. (US Patent No. 6,832,239 B1).


Regarding claims 25 and 33, Powell discloses a method for prioritizing communications of content objects in a communications infrastructure, (fig. 1, the entire figure is a communications infrastructure) the method comprising and a system for prioritizing communications of content objects in a communications infrastructure, the system comprising

a. a content handling subsystem to receive (fig. 8 the control subsystem performs all processing [paragraph 100] the elements responsible for processing the received objects and prioritizing them to obtain the delayable objects form the content handling subsystem) plurality of content objects and obtaining an indication of content objects of the plurality of content objects that are delayable content objects; (The system of Powell discloses that the central proxy server may receive a plurality of content objects that are placed in a priority transmission queue with priorities assigned based on the total requests, cache hits/misses, exc. objects that are not the highest priority in the queue are delayable content objects as indicated by the reported total requests, cache hits/misses, exc. [paragraphs 0099, 103, 109, 0117, 0123].) 

b. a storage manager subsystem to calculate (fig. 8 the control subsystem performs all processing [paragraph 100] the elements responsible for calculating, assigning, detecting, re-Powell further discloses that the central proxy server calculates scheduler scores/priority values every time it receives updated reporting information form the local proxy servers [paragraphs 0102, 0103; 0118-0119; 0121]. Among the information used for calculating the priority/scheduler score is the acquisition time of the information object, which is the time that the server takes to acquire the object over the communication link linking the acquiring server and the host of the object on the internet [paragraphs 0161, 0216]. The time to acquire the acquire the object over the communication link linking the server and the host of the object on the internet is a scaler [i.e. a one dimensional time value] that indicates the present state of the communications infrastructure/link. The queue is a delaycast queue that is a delayed multicast [paragraphs 0103, 0105, 0109-0110].)

c. assign/assigning at least some of the delayable content objects to a delaycast queue in a priority order according to the scheduler scores; (paragraphs  0102, 0103, 0109, 0110,  0118-0119, 0121, 0161, 0216; see (b), supra)

d. detect/detecting a queue trigger event, wherein the queue trigger event indicates a change in the data giving rise to the scheduler score in the queue (Powell discloses that whenever updated reporting information is received that would alter the scheduler scores, the central proxy server recalculates the scheduler scores [paragraphs 0102, 0103, 0118-0119, 0121; see also the discussion in (b), supra].)



f. re-prioritize/re-prioritizing the priority order of at least a portion of the delaycast queue according to the recalculated scheduler scores of the delayable content objects (paragraphs 0102, 0103, 0118-0119, 0121, 0161, 0216; see the discussion in (b) and (d), supra]);.

Powell fails to explicitly disclose a link monitor subsystem to monitor a present state of one or more communication links of the communications infrastructure (in the case of claim 33) or that the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (i.e. Powell discloses that the central proxy server could track the state of the one or more communications link via the time to acquire a particular object, but fails to explicitly disclose that this value could be updated such, that in accordance with the recalculation of Powell, a new scheduler score could be determined). In the same field of endeavor, Kraft discloses the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (The system of Kraft discloses that instead of directly determining a time to acquire, the time to acquire could be calculated from transmission rates of the local bi-directional link that are monitored by a link monitoring system in the form of a communication monitoring AP [column 6, line 56 to column 7, line 12 – note time to acquire the difference between the start and completion time and varies based on the 
Therefore, since the system of Kraft discloses calculating and periodically updating time to acquire based on fluctuations of a local communications link, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the fluctuations of Kraft with the system of Powell by having each of the local proxy servers report time to acquire a particular link, as taught by Powell, based on a calculated value of the time to acquire calculated from a value determined by a link monitor subsystem API, as taught by Kraft, and to further update the time to acquire based on fluctuations in local link bandwidth, as taught by Kraft, with the updates causing a re-calculating of the scheduler score in accordance with the teachings of the system of Powell, which teaches re-calculation of scheduler scores when the underlying data for calculation of the scheduler score changes. The motive to combine is to allow dynamic variation of the time to acquire so that the scheduler may more accurately take into account the time to acquire a content object when performing scheduling.
Put another way the system of Powell discloses a base system in which a central proxy server’s scheduler scores are updated whenever the data calculating the scheduler score changes and the data calculating the scheduler score includes a time to acquire a content object at one or more local proxy servers, but fails to explicitly disclose that the time to acquire could be updated. The system of Kraft discloses a known technique for improving the calculation and reporting of the time to acquire of a content object, which includes calculating the time to acquire based on the status of a bidirectional local link reported by a link monitoring subsystem and the updating of the time to acquire as the status of the local bi-directional link changes. Therefore, a person of ordinary skill in the art at the time of the invention could have applied the time to acquire updating of the system of Kraft to the system of Powell to achieve the predictable result of a central proxy server in which the reported time to acquire is updated when the status of the local proxy server’s bidirectional link reported by link monitoring Powell to react to changes in local link status for optimal caching and distribution.
Regarding claims 26 and 34, Powell discloses the present state of the one or more communication links of the communications infrastructure corresponds to available communication link resources of the one or more communication links, and the change in the present state corresponds to a change in the available communication link resources. (Note that the combination in the independent claim alters the projected time to acquire based on changes in the bidirectional bandwidth [i.e. available resources] of the one or more communication links of the local proxy servers.)
Regarding claims 29 and 37, Powell discloses the communications infrastructure includes a plurality of communication links, and the present state is the present state of the plurality of communication links (Note that the combination in the independent claim, supra, includes multiple times to acquire corresponding to one of the one or more content objects on one of the multiple communication links of each respective local proxy server.)
Regarding claim 31 and 39, Powell discloses calculating storage scores for the delayable content objects according to a set of storage-level scalars. (The system of Powell discloses that the local cache server calculates priority to store objects in accordance with a number of scalers, such as hit rate, exc. [i.e. storage level scalers] [paragraphs 0088-0089, 0169-0174].)
Regarding claim 32 and 40, Powell discloses transmitting the delayable content objects from the re-prioritized delaycast queue according to the recalculated scheduler scores. (The system of Powell dislcoses that after re-prioritization, the new priority values are used for scheduling in the delaycas queue [paragraphs 0099, 0102-0103, 0109-0110].)

Claims 27, 28, 30, 35, 36 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Powell, et al. (US Pre Grant Publication No. 2002/0073167 A1) and Kraft, et al. (US Radulescu, et al. (US Pre Grant Publication No. 2013/0237233 A1). 

Regarding claims 27 and 35, Powell as modified by Kraft fails to disclose the available communication link resources of the one or more communication links comprise forward link resources. In the same field of endeavor, Radulescu discloses the available communication link resources of the one or more communication links comprise forward link resources. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the downlink/forward link quality/load [paragraph 0062 – downlink load is measured via link quality; paragraph 0063 – the load information is used to estimate the throughput].)
Therefore, since the system of Radulescu discloses using forward/downlink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of Powell as modified by Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on forward/downlink quality measurements. The motive to combine is to allow a quick determination of throughput based on a simple forward/downlink quality measurement.
Regarding claims 28 and 36, Powell as modified by Kraft fails to disclose the available communication link resources of the one or more communication links comprise return link resources. In the same field of endeavor, Radulescu discloses the available communication link resources of the one or more communication links comprise return link resources. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the uplink/return link quality/load [paragraph 0062 – uplink load is measured via link quality; paragraph 0063 – the load information is used to estimate the throughput].)
Radulescu discloses using return/uplink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of Powell as modified by Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on return/uplink quality measurements. The motive to combine is to allow a quick determination of throughput based on a simple return/uplink quality measurement.
Regarding claims 30 and 38, Powell as modified by Kraft fails to disclose the present state of the one or more communication links of the communications infrastructure corresponds to link quality of the one or more communication links, and the change in the present state corresponds a change in the link quality. In the same field of endeavor, Radulescu discloses the present state of the one or more communication links of the communications infrastructure corresponds to link quality of the one or more communication links, and the change in the present state corresponds a change in the link quality. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the return/uplink link quality/load [paragraph 0062 – uplink load is measured via link quality/RSSI; paragraph 0063 – the load information is used to estimate the throughput].)
Therefore, since the system of Radulescu discloses using forward/downlink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of Powell as modified by Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on return/uplink RSSI quality measurements, such that the system of Powell as modified by Kraft senses changes in throughput based on the change in the underlying uplink/return link RSSI used to calculate the throughput in accordance with throughput updating as taught by Powell as modified by Kraft. The .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 25, 26, 29, 31-34, 37, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,154,436 (“436”) in view of Powell, et al. (US Pre Grant Publication No. 2002/0073167 A1) and Kraft, et al. (US Patent No. 6,832,239 B1).

Regarding claims 25, claim 1 of 436 discloses:

Claim 25
Claim 1 of 436
A method for prioritizing communications of content objects in a communications infrastructure, the method comprising
A method for prioritizing communications of content objects in a communications infrastructure that provides sharing of a communications link over which a provider-side system is in communication with a plurality of subscriber-side systems, the method comprising
receiving a plurality of content objects; 
obtaining an indication of content objects of the plurality of content objects that are delayable content objects
determining, by a provider-side system, that a content object received at the provider-side system is a delayable content object requested 

calculating, by the provider-side system, a scheduler score for the delayable content object according to a set of link-level scalars
assigning at least some of the delayable content objects to a delaycast queue in a priority order according to the scheduler scores
assigning the delayable content object to a provider-side queue of content objects in a priority order according to the scheduler score of the delayable content object; and multicasting the content objects from the queue to the subscriber-side systems … (note that the delayed multicast queue is a delaycast queue)


Claim 1 of 436 fails to disclose but Powell discloses :

a. calculating scheduler scores for the delayable content objects according to a set of link-level scalars including a present state of one or more communication links of the communications infrastructure; (The system of Powell further discloses that the central proxy server calculates scheduler scores/priority values every time it receives updated reporting information form the local proxy servers [paragraphs 0102, 0103; 0118-0119; 0121]. Among the information used for calculating the priority/scheduler score is the acquisition time of the information object, which is the time that the server takes to acquire the object over the communication link linking the acquiring server and the host of the object on the internet [paragraphs 0161, 0216]. The time to acquire the acquire the object over the communication link linking the server and the host of 

b. assigning at least some of the delayable content objects to a delaycast queue in a priority order according to the scheduler scores; (paragraphs  0102, 0103, 0109, 0110,  0118-0119, 0121, 0161, 0216; see (b), supra)

d. detecting a queue trigger event, wherein the queue trigger event indicates a change in the data giving rise to the scheduler score in the queue (Powell discloses that whenever updated reporting information is received that would alter the scheduler scores, the central proxy server recalculates the scheduler scores [paragraphs 0102, 0103, 0118-0119, 0121; see also the discussion in (b), supra].)

e. re-calculating the scheduler scores for the delayable content objects according to change in the data giving rise to the scheduler score in the queue (paragraphs 0102, 0103, 0118-0119, 0121  see the discussion in (b) and (d), supra]); and 

f. re-prioritizing the priority order of at least a portion of the delaycast queue according to the recalculated scheduler scores of the delayable content objects (paragraphs 0102, 0103, 0118-0119, 0121, 0161, 0216; see the discussion in (b) and (d), supra]);.

	Therefore, since the system of Powell suggests the use of updating link level scalers it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the Powell with the system of claim 1 of 436 by calculating the scheduler scores in accordance with an acquisition time and updating scheduler scores when the underlying basis of the scheduler score changes and re-prioritizing the priority order in accordance with the updated scheduler scores. The motive to combine is to allow dynamic alteration of scheduler order and taking into account acquisition time to make the caching more efficient. 
	Powell fails to explicitly disclose the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (i.e. Powell discloses that the central proxy server could track the state of the one or more communications link via the time to acquire a particular object, but fails to explicitly disclose that this value could be updated such, that in accordance with the recalculation of Powell, a new scheduler score could be determined). In the same field of endeavor, Kraft discloses the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (The system of Kraft discloses that instead of directly determining a time to acquire, the time to acquire could be calculated from transmission rates of the local bi-directional link that are monitored by a link monitoring system in the form of a communication monitoring AP [column 6, line 56 to column 7, line 12 – note time to acquire the difference between the start and completion time and varies based on the bidirectional link bandwidth available] and that this value could further periodically be updated based on changes in available bidirectional bandwidth on the local link [column 7, lines 40-49].)
Therefore, since the system of Kraft discloses calculating and periodically updating time to acquire based on fluctuations of a local communications link, it would have been obvious to a person of Kraft with the system of Powell by having each of the local proxy servers report time to acquire a particular link, as taught by Powell, based on a calculated value of the time to acquire calculated from a value determined by a link monitor subsystem API, as taught by Kraft, and to further update the time to acquire based on fluctuations in local link bandwidth, as taught by Kraft, with the updates causing a re-calculating of the scheduler score in accordance with the teachings of the system of Powell, which teaches re-calculation of scheduler scores when the underlying data for calculation of the scheduler score changes. The motive to combine is to allow dynamic variation of the time to acquire so that the scheduler may more accurately take into account the time to acquire a content object when performing scheduling.
Put another way the system of Powell discloses a base system in which a central proxy server’s scheduler scores are updated whenever the data calculating the scheduler score changes and the data calculating the scheduler score includes a time to acquire a content object at one or more local proxy servers, but fails to explicitly disclose that the time to acquire could be updated. The system of Kraft discloses a known technique for improving the calculation and reporting of the time to acquire of a content object, which includes calculating the time to acquire based on the status of a bidirectional local link reported by a link monitoring subsystem and the updating of the time to acquire as the status of the local bi-directional link changes. Therefore, a person of ordinary skill in the art at the time of the invention could have applied the time to acquire updating of the system of Kraft to the system of Powell to achieve the predictable result of a central proxy server in which the reported time to acquire is updated when the status of the local proxy server’s bidirectional link reported by link monitoring subsystem API is changed to allow the system of Powell to react to changes in local link status for optimal caching and distribution.
Regarding claim 26, claim 1 of 436 fails to disclose but Powell discloses the present state of the one or more communication links of the communications infrastructure corresponds to available 
Regarding claim 29, claim 1 of 436 fails to disclose but Powell discloses the communications infrastructure includes a plurality of communication links, and the present state is the present state of the plurality of communication links (Note that the combination in the independent claim, supra, includes multiple times to acquire corresponding to one of the one or more content objects on one of the multiple communication links of each respective local proxy server.)
Regarding claim 31, claim 1 of 436 discloses calculating storage scores for the delayable content objects according to a set of storage-level scalars. (“…each storage manager instance calculates the set of storage scores for each content object according to the set of storage-level scalars as applied to its associated subscriber cluster…” note content object includes delayable content objects.)
Regarding claim 32, claim 1 of 436 fails to disclose but Powell discloses transmitting the delayable content objects from the re-prioritized delaycast queue according to the recalculated scheduler scores. (The system of Powell discloses that after re-prioritization, the new priority values are used for scheduling in the delaycast queue [paragraphs 0099, 0102-0103, 0109-0110].)
Therefore, since the system of Powell discloses re-prioritized transmission, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the re-prioritization of Powell with the system of claim 1 of 436 by re transmitting the delaycast queue in accordance with the re-prioritization. The motive to combine is to improve reactivity of the queue to changes in priority be allowing dynamic changes to priority. 
Regarding claims 33, claim 1 of 436 discloses:

Claim 33
Claim 1 of 436
receive a plurality of content objects; 
obtain an indication of content objects of the plurality of content objects that are delayable content objects
determining, by a provider-side system, that a content object received at the provider-side system is a delayable content object requested by at least one of a plurality of subscriber-side systems…
calculate scheduler scores for the delayable content objects
calculating, by the provider-side system, a scheduler score for the delayable content object according to a set of link-level scalars
assign at least some of the delayable content objects to a delaycast queue in a priority order according to the scheduler scores
assigning the delayable content object to a provider-side queue of content objects in a priority order according to the scheduler score of the delayable content object; and multicasting the content objects from the queue to the subscriber-side systems … (note that the delayed multicast queue is a delaycast queue)


Claim 1 of 436 fails to disclose but Powell discloses a content handling subsystem to:

a. a content handling subsystem to receive (fig. 8 the control subsystem performs all processing [paragraph 100] the elements responsible for processing the received objects and prioritizing them to obtain the delayable objects form the content handling subsystem) a plurality of content objects and obtainin an indication of content objects of the plurality of content objects 

b. a storage manager subsystem to calculate (fig. 8 the control subsystem performs all processing [paragraph 100] the elements responsible for calculating, assigning, detecting, re-calculating and re-prioritizing form the storage manager subsystem) scheduler scores for the delayable content objects according to a set of link-level scalars including a present state of one or more communication links of the communications infrastructure; (The system of Powell further discloses that the central proxy server calculates scheduler scores/priority values every time it receives updated reporting information form the local proxy servers [paragraphs 0102, 0103; 0118-0119; 0121]. Among the information used for calculating the priority/scheduler score is the acquisition time of the information object, which is the time that the server takes to acquire the object over the communication link linking the acquiring server and the host of the object on the internet [paragraphs 0161, 0216]. The time to acquire the acquire the object over the communication link linking the server and the host of the object on the internet is a scaler [i.e. a one dimensional time value] that indicates the present state of the communications infrastructure/link. The queue is a delaycast queue that is a delayed multicast [paragraphs 0103, 0105, 0109-0110].)



d. detect a queue trigger event, wherein the queue trigger event indicates a change in the data giving rise to the scheduler score in the queue (Powell discloses that whenever updated reporting information is received that would alter the scheduler scores, the central proxy server recalculates the scheduler scores [paragraphs 0102, 0103, 0118-0119, 0121; see also the discussion in (b), supra].)

e. re-calculate the scheduler scores for the delayable content objects according to change in the data giving rise to the scheduler score in the queue (paragraphs 0102, 0103, 0118-0119, 0121  see the discussion in (b) and (d), supra]); and 

f. re-prioritize the priority order of at least a portion of the delaycast queue according to the recalculated scheduler scores of the delayable content objects (paragraphs 0102, 0103, 0118-0119, 0121, 0161, 0216; see the discussion in (b) and (d), supra]);.

	Therefore, since the system of Powell suggests the use of updating link level scalers it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the updating link level scalers of Powell with the system of claim 1 of 436 by calculating the scheduler scores in accordance with an acquisition time and updating scheduler scores when the underlying basis of the scheduler score changes and re-prioritizing the priority order in accordance with the updated scheduler scores using a content handing subsystem and storage manager subsystem to perform the respective 
Powell fails to explicitly disclose a link monitor subsystem to monitor a present state of one or more communication links of the communications infrastructure or that the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (i.e. Powell discloses that the central proxy server could track the state of the one or more communications link via the time to acquire a particular object, but fails to explicitly disclose that this value could be updated such, that in accordance with the recalculation of Powell, a new scheduler score could be determined). In the same field of endeavor, Kraft discloses the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (The system of Kraft discloses that instead of directly determining a time to acquire, the time to acquire could be calculated from transmission rates of the local bi-directional link that are monitored by a link monitoring system in the form of a communication monitoring AP [column 6, line 56 to column 7, line 12 – note time to acquire the difference between the start and completion time and varies based on the bidirectional link bandwidth available] and that this value could further periodically be updated based on changes in available bidirectional bandwidth on the local link [column 7, lines 40-49].)
Therefore, since the system of Kraft discloses calculating and periodically updating time to acquire based on fluctuations of a local communications link, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the fluctuations of Kraft with the system of Powell by having each of the local proxy servers report time to acquire a particular link, as taught by Powell, based on a calculated value of the time to acquire calculated from a value determined by a link monitor subsystem API, as taught by Kraft, and to further update the time to acquire based on fluctuations in local link bandwidth, as taught by Kraft, with the updates causing a re-calculating of the scheduler score in accordance with the teachings of the system of Powell, which teaches re-calculation of scheduler scores when the underlying data for calculation of the scheduler score changes. The motive to combine is to allow dynamic variation of the time to acquire so that the scheduler may more accurately take into account the time to acquire a content object when performing scheduling.
Put another way the system of Powell discloses a base system in which a central proxy server’s scheduler scores are updated whenever the data calculating the scheduler score changes and the data calculating the scheduler score includes a time to acquire a content object at one or more local proxy servers, but fails to explicitly disclose that the time to acquire could be updated. The system of Kraft discloses a known technique for improving the calculation and reporting of the time to acquire of a content object, which includes calculating the time to acquire based on the status of a bidirectional local link reported by a link monitoring subsystem and the updating of the time to acquire as the status of the local bi-directional link changes. Therefore, a person of ordinary skill in the art at the time of the invention could have applied the time to acquire updating of the system of Kraft to the system of Powell to achieve the predictable result of a central proxy server in which the reported time to acquire is updated when the status of the local proxy server’s bidirectional link reported by link monitoring subsystem API is changed to allow the system of Powell to react to changes in local link status for optimal caching and distribution.
Regarding claim 34, claim 1 of 436 fails to disclose but Powell discloses the present state of the one or more communication links of the communications infrastructure corresponds to available communication link resources of the one or more communication links, and the change in the present state corresponds to a change in the available communication link resources. (Note that the 
Regarding claim 37, claim 1 of 436 fails to disclose but Powell discloses the communications infrastructure includes a plurality of communication links, and the present state is the present state of the plurality of communication links (Note that the combination in the independent claim, supra, includes multiple times to acquire corresponding to one of the one or more content objects on one of the multiple communication links of each respective local proxy server.)
Regarding claim 39, claim 1 of 436 discloses calculating storage scores for the delayable content objects according to a set of storage-level scalars. (“…each storage manager instance calculates the set of storage scores for each content object according to the set of storage-level scalars as applied to its associated subscriber cluster…” note content object includes delayable content objects.)
Regarding claim 40, claim 1 of 436 fails to disclose but Powell discloses transmitting the delayable content objects from the re-prioritized delaycast queue according to the recalculated scheduler scores. (The system of Powell discloses that after re-prioritization, the new priority values are used for scheduling in the delaycast queue [paragraphs 0099, 0102-0103, 0109-0110].)
Therefore, since the system of Powell discloses re-prioritized transmission, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the re-prioritization of Powell with the system of claim 1 of 436 by re transmitting the delaycast queue in accordance with the re-prioritization. The motive to combine is to improve reactivity of the queue to changes in priority be allowing dynamic changes to priority. 


Claims 27, 28, 30, 35, 36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 9,154,436 (“436”) in view of Powell, et al. (US Pre Grant Publication No. 2002/0073167 A1) and Kraft, et al. (US Patent No. 6,832,239 B1) as applied to claims 25 and 33 and further in view of Radulescu, et al. (US Pre Grant Publication No. 2013/0237233 A1). 

Regarding claims 27 and 35, claim 1 of 436 as modified by Powell and Kraft fails to disclose the available communication link resources of the one or more communication links comprise forward link resources. In the same field of endeavor, Radulescu discloses the available communication link resources of the one or more communication links comprise forward link resources. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the downlink/forward link quality/load [paragraph 0062 – downlink load is measured via link quality; paragraph 0063 – the load information is used to estimate the throughput].)
Therefore, since the system of Radulescu discloses using forward/downlink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of claim 1 of 436 as modified by Powell and Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on forward/downlink quality measurements. The motive to combine is to allow a quick determination of throughput based on a simple forward/downlink quality measurement.
Regarding claims 28 and 36, claim 1 of 436 as modified by Powell and Kraft fails to disclose the available communication link resources of the one or more communication links comprise return link resources. In the same field of endeavor, Radulescu discloses the available communication link resources of the one or more communication links comprise return link resources. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the uplink/return link quality/load [paragraph 0062 – uplink load is measured via link quality; paragraph 0063 – the load information is used to estimate the throughput].)
Therefore, since the system of Radulescu discloses using return/uplink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of claim 1 of 436 as modified by Powell and Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on return/uplink quality measurements. The motive to combine is to allow a quick determination of throughput based on a simple return/uplink quality measurement.
Regarding claims 30 and 38, claim 1 of 436 as modified by Powell and Kraft fails to disclose the present state of the one or more communication links of the communications infrastructure corresponds to link quality of the one or more communication links, and the change in the present state corresponds a change in the link quality. In the same field of endeavor, Radulescu discloses the present state of the one or more communication links of the communications infrastructure corresponds to link quality of the one or more communication links, and the change in the present state corresponds a change in the link quality. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the return/uplink link quality/load [paragraph 0062 – uplink load is measured via link quality/RSSI; paragraph 0063 – the load information is used to estimate the throughput].)
Therefore, since the system of Radulescu discloses using forward/downlink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of claim 1 of 436 as modified by Powell and Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on Powell as modified by Kraft senses changes in throughput based on the change in the underlying uplink/return link RSSI used to calculate the throughput in accordance with throughput updating as taught by Powell as modified by Kraft. The motive to combine is to allow a quick determination of throughput based on a simple return/uplink quality measurement.

Claims 25, 26, 29, 31-34, 37, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,361,964 (“964”) in view of Powell, et al. (US Pre Grant Publication No. 2002/0073167 A1) and Kraft, et al. (US Patent No. 6,832,239 B1).

Regarding claims 25, claim 1 of 964 discloses:

Claim 25
Claim 13 of 964
A method for prioritizing communications of content objects in a communications infrastructure, the method comprising
A method of prioritizing communications of content objects over a shared communications link from a provider-side system to subscriber-side systems, the method comprising (provider and subscriber side systems are infrastructure)
receiving a plurality of content objects; 

receiving at the provider-side system from a source external to the provider-side system and the subscriber-side systems a content object requested by a requesting one of the subscriber-side systems

determining at the provider-side system a scheduler score for the received content object according to a set of link-level scalars



Claim 13 of 964 fails to disclose but Powell discloses :

a. obtaining an indication of content objects of the plurality of content objects that are delayable content objects (The system of Powell discloses that the central proxy server may receive a plurality of content objects that are placed in a priority transmission queue with priorities assigned based on the total requests, cache hits/misses, exc. objects that are not the highest priority in the queue are delayable content objects as indicated by the reported total requests, cache hits/misses, exc. [paragraphs 0099, 103, 109, 0117, 0123].)

b. calculating scheduler scores for the delayable content objects according to a set of link-level scalars including a present state of one or more communication links of the communications infrastructure; (The system of Powell further discloses that the central proxy server calculates scheduler scores/priority values every time it receives updated reporting information form the local proxy servers [paragraphs 0102, 0103; 0118-0119; 0121]. Among the information used for calculating the priority/scheduler score is the acquisition time of the information object, which is the time that the server takes to acquire the object over the communication link linking the acquiring server and the host of the object on the internet [paragraphs 0161, 0216]. The time to acquire the acquire the object over the communication link linking the server and the host of the object on the internet is a scaler [i.e. a one dimensional time value] that indicates the 

c. assigning at least some of the delayable content objects to a delaycast queue in a priority order according to the scheduler scores; (paragraphs  0102, 0103, 0109, 0110,  0118-0119, 0121, 0161, 0216; see (b), supra)

d. detecting a queue trigger event, wherein the queue trigger event indicates a change in the data giving rise to the scheduler score in the queue (Powell discloses that whenever updated reporting information is received that would alter the scheduler scores, the central proxy server recalculates the scheduler scores [paragraphs 0102, 0103, 0118-0119, 0121; see also the discussion in (b), supra].)

e. re-calculating the scheduler scores for the delayable content objects according to change in the data giving rise to the scheduler score in the queue (paragraphs 0102, 0103, 0118-0119, 0121  see the discussion in (b) and (d), supra]); and 

f. re-prioritizing the priority order of at least a portion of the delaycast queue according to the recalculated scheduler scores of the delayable content objects (paragraphs 0102, 0103, 0118-0119, 0121, 0161, 0216; see the discussion in (b) and (d), supra]);.

	Therefore, since the system of Powell suggests the use of updating link level scalers it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the updating link level scalers of Powell with the system of claim 13 of 964 by calculating the scheduler 
	Powell fails to explicitly disclose the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (i.e. Powell discloses that the central proxy server could track the state of the one or more communications link via the time to acquire a particular object, but fails to explicitly disclose that this value could be updated such, that in accordance with the recalculation of Powell, a new scheduler score could be determined). In the same field of endeavor, Kraft discloses the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (The system of Kraft discloses that instead of directly determining a time to acquire, the time to acquire could be calculated from transmission rates of the local bi-directional link that are monitored by a link monitoring system in the form of a communication monitoring AP [column 6, line 56 to column 7, line 12 – note time to acquire the difference between the start and completion time and varies based on the bidirectional link bandwidth available] and that this value could further periodically be updated based on changes in available bidirectional bandwidth on the local link [column 7, lines 40-49].)
Therefore, since the system of Kraft discloses calculating and periodically updating time to acquire based on fluctuations of a local communications link, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the fluctuations of Kraft with the system Powell by having each of the local proxy servers report time to acquire a particular link, as taught by Powell, based on a calculated value of the time to acquire calculated from a value determined by a link monitor subsystem API, as taught by Kraft, and to further update the time to acquire based on fluctuations in local link bandwidth, as taught by Kraft, with the updates causing a re-calculating of the scheduler score in accordance with the teachings of the system of Powell, which teaches re-calculation of scheduler scores when the underlying data for calculation of the scheduler score changes. The motive to combine is to allow dynamic variation of the time to acquire so that the scheduler may more accurately take into account the time to acquire a content object when performing scheduling.
Put another way the system of Powell discloses a base system in which a central proxy server’s scheduler scores are updated whenever the data calculating the scheduler score changes and the data calculating the scheduler score includes a time to acquire a content object at one or more local proxy servers, but fails to explicitly disclose that the time to acquire could be updated. The system of Kraft discloses a known technique for improving the calculation and reporting of the time to acquire of a content object, which includes calculating the time to acquire based on the status of a bidirectional local link reported by a link monitoring subsystem and the updating of the time to acquire as the status of the local bi-directional link changes. Therefore, a person of ordinary skill in the art at the time of the invention could have applied the time to acquire updating of the system of Kraft to the system of Powell to achieve the predictable result of a central proxy server in which the reported time to acquire is updated when the status of the local proxy server’s bidirectional link reported by link monitoring subsystem API is changed to allow the system of Powell to react to changes in local link status for optimal caching and distribution.
Regarding claim 26, claim 13 of 964 fails to disclose but Powell discloses the present state of the one or more communication links of the communications infrastructure corresponds to available communication link resources of the one or more communication links, and the change in the present 
Regarding claim 29, claim 13 of 964 fails to disclose but Powell discloses the communications infrastructure includes a plurality of communication links, and the present state is the present state of the plurality of communication links (Note that the combination in the independent claim, supra, includes multiple times to acquire corresponding to one of the one or more content objects on one of the multiple communication links of each respective local proxy server.)
Regarding claim 31, claim 13 of 964 discloses calculating storage scores for the delayable content objects according to a set of storage-level scalars. (“…each storage manager instance calculates the set of storage scores for each content object according to the set of storage-level scalars as applied to its associated subscriber cluster…” note content object includes delayable content objects.)
Regarding claim 32, claim 13 of 964 fails to disclose but Powell discloses transmitting the delayable content objects from the re-prioritized delaycast queue according to the recalculated scheduler scores. (The system of Powell discloses that after re-prioritization, the new priority values are used for scheduling in the delaycast queue [paragraphs 0099, 0102-0103, 0109-0110].)
Therefore, since the system of Powell discloses re-prioritized transmission, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the re-prioritization of Powell with the system of claim 13 of 964 by re transmitting the delaycast queue in accordance with the re-prioritization. The motive to combine is to improve reactivity of the queue to changes in priority be allowing dynamic changes to priority. 
Regarding claims 33, claim 13 of 964 discloses:

Claim 33
Claim 13 of 964
receiving a plurality of content objects; 

receiving at the provider-side system from a source external to the provider-side system and the subscriber-side systems a content object requested by a requesting one of the subscriber-side systems
calculating scheduler scores for the delayable content objects
determining at the provider-side system a scheduler score for the received content object according to a set of link-level scalars


Claim 13 of 964 fails to disclose but Powell discloses a content handling subsystem to:

a. a content handling subsystem to receive (fig. 8 the control subsystem performs all processing [paragraph 100] the elements responsible for processing the received objects and prioritizing them to obtain the delayable objects form the content handling subsystem) a plurality of content objects and obtainin an indication of content objects of the plurality of content objects that are delayable content objects; (The system of Powell discloses that the central proxy server may receive a plurality of content objects that are placed in a priority transmission queue with priorities assigned based on the total requests, cache hits/misses, exc. objects that are not the highest priority in the queue are delayable content objects as indicated by the reported total requests, cache hits/misses, exc. [paragraphs 0099, 103, 109, 0117, 0123].) 

b. a storage manager subsystem to calculate (fig. 8 the control subsystem performs all processing [paragraph 100] the elements responsible for calculating, assigning, detecting, re-

c. assign at least some of the delayable content objects to a delaycast queue in a priority order according to the scheduler scores; (paragraphs  0102, 0103, 0109, 0110,  0118-0119, 0121, 0161, 0216; see (b), supra)

d. detect a queue trigger event, wherein the queue trigger event indicates a change in the data giving rise to the scheduler score in the queue (Powell discloses that whenever updated reporting information is received that would alter the scheduler scores, the central proxy server recalculates the scheduler scores [paragraphs 0102, 0103, 0118-0119, 0121; see also the discussion in (b), supra].)



f. re-prioritize the priority order of at least a portion of the delaycast queue according to the recalculated scheduler scores of the delayable content objects (paragraphs 0102, 0103, 0118-0119, 0121, 0161, 0216; see the discussion in (b) and (d), supra]);.

	Therefore, since the system of Powell suggests the use of updating link level scalers it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the updating link level scalers of Powell with the system of claim 13 of 964 by calculating the scheduler scores in accordance with an acquisition time and updating scheduler scores when the underlying basis of the scheduler score changes and re-prioritizing the priority order in accordance with the updated scheduler scores using a content handing subsystem and storage manager subsystem to perform the respective tasks of those subsystems. The motive to combine is to allow dynamic alteration of scheduler order and taking into account acquisition time to make the caching more efficient. 
Powell fails to explicitly disclose a link monitor subsystem to monitor a present state of one or more communication links of the communications infrastructure or that the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (i.e. Powell discloses that the central proxy server could track the state of the one or more communications link via the time to acquire a particular object, but fails to explicitly disclose that this value could be updated such, that in accordance with the recalculation of Powell, a new scheduler score could be Kraft discloses the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (The system of Kraft discloses that instead of directly determining a time to acquire, the time to acquire could be calculated from transmission rates of the local bi-directional link that are monitored by a link monitoring system in the form of a communication monitoring AP [column 6, line 56 to column 7, line 12 – note time to acquire the difference between the start and completion time and varies based on the bidirectional link bandwidth available] and that this value could further periodically be updated based on changes in available bidirectional bandwidth on the local link [column 7, lines 40-49].)
Therefore, since the system of Kraft discloses calculating and periodically updating time to acquire based on fluctuations of a local communications link, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the fluctuations of Kraft with the system of Powell by having each of the local proxy servers report time to acquire a particular link, as taught by Powell, based on a calculated value of the time to acquire calculated from a value determined by a link monitor subsystem API, as taught by Kraft, and to further update the time to acquire based on fluctuations in local link bandwidth, as taught by Kraft, with the updates causing a re-calculating of the scheduler score in accordance with the teachings of the system of Powell, which teaches re-calculation of scheduler scores when the underlying data for calculation of the scheduler score changes. The motive to combine is to allow dynamic variation of the time to acquire so that the scheduler may more accurately take into account the time to acquire a content object when performing scheduling.
Put another way the system of Powell discloses a base system in which a central proxy server’s scheduler scores are updated whenever the data calculating the scheduler score changes and the data calculating the scheduler score includes a time to acquire a content object at one or more local proxy Kraft discloses a known technique for improving the calculation and reporting of the time to acquire of a content object, which includes calculating the time to acquire based on the status of a bidirectional local link reported by a link monitoring subsystem and the updating of the time to acquire as the status of the local bi-directional link changes. Therefore, a person of ordinary skill in the art at the time of the invention could have applied the time to acquire updating of the system of Kraft to the system of Powell to achieve the predictable result of a central proxy server in which the reported time to acquire is updated when the status of the local proxy server’s bidirectional link reported by link monitoring subsystem API is changed to allow the system of Powell to react to changes in local link status for optimal caching and distribution.
Regarding claim 34, claim 13 of 964 fails to disclose but Powell discloses the present state of the one or more communication links of the communications infrastructure corresponds to available communication link resources of the one or more communication links, and the change in the present state corresponds to a change in the available communication link resources. (Note that the combination in the independent claim alters the projected time to acquire based on changes in the bidirectional bandwidth [i.e. available resources] of the one or more communication links of the local proxy servers.)
Regarding claim 37, claim 13 of 964 fails to disclose but Powell discloses the communications infrastructure includes a plurality of communication links, and the present state is the present state of the plurality of communication links (Note that the combination in the independent claim, supra, includes multiple times to acquire corresponding to one of the one or more content objects on one of the multiple communication links of each respective local proxy server.)
Regarding claim 39, claim 13 of 964 discloses calculating storage scores for the delayable content objects according to a set of storage-level scalars. (“…each storage manager instance calculates 
Regarding claim 40, claim 13 of 964 fails to disclose but Powell discloses transmitting the delayable content objects from the re-prioritized delaycast queue according to the recalculated scheduler scores. (The system of Powell discloses that after re-prioritization, the new priority values are used for scheduling in the delaycast queue [paragraphs 0099, 0102-0103, 0109-0110].)
Therefore, since the system of Powell discloses re-prioritized transmission, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the re-prioritization of Powell with the system of claim 13 of 964 by re transmitting the delaycast queue in accordance with the re-prioritization. The motive to combine is to improve reactivity of the queue to changes in priority be allowing dynamic changes to priority. 

Claims 27, 28, 30, 35, 36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 9,154,964 (“964”) in view of Powell, et al. (US Pre Grant Publication No. 2002/0073167 A1) and Kraft, et al. (US Patent No. 6,832,239 B1) as applied to claims 25 and 33 and further in view of Radulescu, et al. (US Pre Grant Publication No. 2013/0237233 A1). 

Regarding claims 27 and 35, claim 13 of 964 as modified by Powell and Kraft fails to disclose the available communication link resources of the one or more communication links comprise forward link resources. In the same field of endeavor, Radulescu discloses the available communication link resources of the one or more communication links comprise forward link resources. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the 
Therefore, since the system of Radulescu discloses using forward/downlink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of claim 13 of 964 as modified by Powell and Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on forward/downlink quality measurements. The motive to combine is to allow a quick determination of throughput based on a simple forward/downlink quality measurement.
Regarding claims 28 and 36, claim 13 of 964 as modified by Powell and Kraft fails to disclose the available communication link resources of the one or more communication links comprise return link resources. In the same field of endeavor, Radulescu discloses the available communication link resources of the one or more communication links comprise return link resources. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the uplink/return link quality/load [paragraph 0062 – uplink load is measured via link quality; paragraph 0063 – the load information is used to estimate the throughput].)
Therefore, since the system of Radulescu discloses using return/uplink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of claim 13 of 964 as modified by Powell and Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on return/uplink quality measurements. The motive to combine is to allow a quick determination of throughput based on a simple return/uplink quality measurement.
Regarding claims 30 and 38, claim 13 of 964 as modified by Powell and Kraft fails to disclose the present state of the one or more communication links of the communications infrastructure corresponds to link quality of the one or more communication links, and the change in the present state corresponds a change in the link quality. In the same field of endeavor, Radulescu discloses the present state of the one or more communication links of the communications infrastructure corresponds to link quality of the one or more communication links, and the change in the present state corresponds a change in the link quality. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the return/uplink link quality/load [paragraph 0062 – uplink load is measured via link quality/RSSI; paragraph 0063 – the load information is used to estimate the throughput].)
Therefore, since the system of Radulescu discloses using forward/downlink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of claim 13 of 964 as modified by Powell and Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on return/uplink RSSI quality measurements, such that the system of Powell as modified by Kraft senses changes in throughput based on the change in the underlying uplink/return link RSSI used to calculate the throughput in accordance with throughput updating as taught by Powell as modified by Kraft. The motive to combine is to allow a quick determination of throughput based on a simple return/uplink quality measurement.


Claims 25, 26, 29, 31-34, 37, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,432,808 (“808”) in view of Powell, et al. (US Pre Grant Publication No. 2002/0073167 A1) and Kraft, et al. (US Patent No. 6,832,239 B1).

Regarding claims 25, claim 1 of 808 discloses:

Claim 25
Claim 13 of 808
receiving a plurality of content objects; obtain an indication of content objects of the plurality of content objects that are delayable content objects

a content processing subsystem configured to: receive a plurality of content objects from a plurality of content sources; determine, for each content object, if the content object is a delayable object by determining that the content object is being communicated in response to an explicit request for the content object from at least one of the plurality of subscriber terminals



Claim 13 of 808 fails to disclose but Powell discloses a method for prioritizing communications of content objects in a communications infrastructure, the method comprising:

a. obtaining an indication of content objects of the plurality of content objects that are delayable content objects (The system of Powell discloses that the central proxy server may receive a plurality of content objects that are placed in a priority transmission queue with priorities assigned based on the total requests, cache hits/misses, exc. objects that are not the highest priority in the queue are delayable content objects as indicated by the reported total requests, cache hits/misses, exc. [paragraphs 0099, 103, 109, 0117, 0123].)

Powell further discloses that the central proxy server calculates scheduler scores/priority values every time it receives updated reporting information form the local proxy servers [paragraphs 0102, 0103; 0118-0119; 0121]. Among the information used for calculating the priority/scheduler score is the acquisition time of the information object, which is the time that the server takes to acquire the object over the communication link linking the acquiring server and the host of the object on the internet [paragraphs 0161, 0216]. The time to acquire the acquire the object over the communication link linking the server and the host of the object on the internet is a scaler [i.e. a one dimensional time value] that indicates the present state of the communications infrastructure/link. The queue is a delaycast queue that is a delayed multicast [paragraphs 0103, 0105, 0109-0110].)

c. assigning at least some of the delayable content objects to a delaycast queue in a priority order according to the scheduler scores; (paragraphs  0102, 0103, 0109, 0110,  0118-0119, 0121, 0161, 0216; see (b), supra)

d. detecting a queue trigger event, wherein the queue trigger event indicates a change in the data giving rise to the scheduler score in the queue (Powell discloses that whenever updated reporting information is received that would alter the scheduler scores, the central proxy server recalculates the scheduler scores [paragraphs 0102, 0103, 0118-0119, 0121; see also the discussion in (b), supra].)



f. re-prioritizing the priority order of at least a portion of the delaycast queue according to the recalculated scheduler scores of the delayable content objects (paragraphs 0102, 0103, 0118-0119, 0121, 0161, 0216; see the discussion in (b) and (d), supra]);.

	Therefore, since the system of Powell suggests the use of updating link level scalers it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the updating link level scalers of Powell with the system of claim 13 of 808 by calculating the scheduler scores in accordance with an acquisition time and updating scheduler scores when the underlying basis of the scheduler score changes and re-prioritizing the priority order in accordance with the updated scheduler scores. The motive to combine is to allow dynamic alteration of scheduler order and taking into account acquisition time to make the caching more efficient. 
	Powell fails to explicitly disclose the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (i.e. Powell discloses that the central proxy server could track the state of the one or more communications link via the time to acquire a particular object, but fails to explicitly disclose that this value could be updated such, that in accordance with the recalculation of Powell, a new scheduler score could be determined). In the same field of endeavor, Kraft discloses the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores Kraft discloses that instead of directly determining a time to acquire, the time to acquire could be calculated from transmission rates of the local bi-directional link that are monitored by a link monitoring system in the form of a communication monitoring AP [column 6, line 56 to column 7, line 12 – note time to acquire the difference between the start and completion time and varies based on the bidirectional link bandwidth available] and that this value could further periodically be updated based on changes in available bidirectional bandwidth on the local link [column 7, lines 40-49].)
Therefore, since the system of Kraft discloses calculating and periodically updating time to acquire based on fluctuations of a local communications link, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the fluctuations of Kraft with the system of Powell by having each of the local proxy servers report time to acquire a particular link, as taught by Powell, based on a calculated value of the time to acquire calculated from a value determined by a link monitor subsystem API, as taught by Kraft, and to further update the time to acquire based on fluctuations in local link bandwidth, as taught by Kraft, with the updates causing a re-calculating of the scheduler score in accordance with the teachings of the system of Powell, which teaches re-calculation of scheduler scores when the underlying data for calculation of the scheduler score changes. The motive to combine is to allow dynamic variation of the time to acquire so that the scheduler may more accurately take into account the time to acquire a content object when performing scheduling.
Put another way the system of Powell discloses a base system in which a central proxy server’s scheduler scores are updated whenever the data calculating the scheduler score changes and the data calculating the scheduler score includes a time to acquire a content object at one or more local proxy servers, but fails to explicitly disclose that the time to acquire could be updated. The system of Kraft discloses a known technique for improving the calculation and reporting of the time to acquire of a Kraft to the system of Powell to achieve the predictable result of a central proxy server in which the reported time to acquire is updated when the status of the local proxy server’s bidirectional link reported by link monitoring subsystem API is changed to allow the system of Powell to react to changes in local link status for optimal caching and distribution.
Regarding claim 26, claim 13 of 808 fails to disclose but Powell discloses the present state of the one or more communication links of the communications infrastructure corresponds to available communication link resources of the one or more communication links, and the change in the present state corresponds to a change in the available communication link resources. (Note that the combination in the independent claim alters the projected time to acquire based on changes in the bidirectional bandwidth [i.e. available resources] of the one or more communication links of the local proxy servers.)
Regarding claim 29, claim 13 of 808 fails to disclose but Powell discloses the communications infrastructure includes a plurality of communication links, and the present state is the present state of the plurality of communication links (Note that the combination in the independent claim, supra, includes multiple times to acquire corresponding to one of the one or more content objects on one of the multiple communication links of each respective local proxy server.)
Regarding claim 31, claim 13 of 808 discloses calculating storage scores for the delayable content objects according to a set of storage-level scalars. (“…each storage manager instance calculates the set of storage scores for each content object according to the set of storage-level scalars as applied to its associated subscriber cluster…” note content object includes delayable content objects.)
Regarding claim 32, claim 13 of 808 fails to disclose but Powell discloses transmitting the delayable content objects from the re-prioritized delaycast queue according to the recalculated scheduler scores. (The system of Powell discloses that after re-prioritization, the new priority values are used for scheduling in the delaycast queue [paragraphs 0099, 0102-0103, 0109-0110].)
Therefore, since the system of Powell discloses re-prioritized transmission, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the re-prioritization of Powell with the system of claim 13 of 808 by re transmitting the delaycast queue in accordance with the re-prioritization. The motive to combine is to improve reactivity of the queue to changes in priority be allowing dynamic changes to priority. 
Regarding claims 33, claim 13 of 808 discloses:

Claim 33
Claim 13 of 808
receiving a plurality of content objects; obtain an indication of content objects of the plurality of content objects that are delayable content objects

a content processing subsystem configured to: receive a plurality of content objects from a plurality of content sources; determine, for each content object, if the content object is a delayable object by determining that the content object is being communicated in response to an explicit request for the content object from at least one of the plurality of subscriber terminals


Claim 13 of 808 fails to disclose but Powell discloses a content handling subsystem to:



b. a storage manager subsystem to calculate (fig. 8 the control subsystem performs all processing [paragraph 100] the elements responsible for calculating, assigning, detecting, re-calculating and re-prioritizing form the storage manager subsystem) scheduler scores for the delayable content objects according to a set of link-level scalars including a present state of one or more communication links of the communications infrastructure; (The system of Powell further discloses that the central proxy server calculates scheduler scores/priority values every time it receives updated reporting information form the local proxy servers [paragraphs 0102, 0103; 0118-0119; 0121]. Among the information used for calculating the priority/scheduler score is the acquisition time of the information object, which is the time that the server takes to acquire the object over the communication link linking the acquiring server and the host of the object on the internet [paragraphs 0161, 0216]. The time to acquire the acquire the object over the communication link linking the server and the host of the object on the internet is a scaler [i.e. a one dimensional time value] that indicates the present state of the communications 

c. assign at least some of the delayable content objects to a delaycast queue in a priority order according to the scheduler scores; (paragraphs  0102, 0103, 0109, 0110,  0118-0119, 0121, 0161, 0216; see (b), supra)

d. detect a queue trigger event, wherein the queue trigger event indicates a change in the data giving rise to the scheduler score in the queue (Powell discloses that whenever updated reporting information is received that would alter the scheduler scores, the central proxy server recalculates the scheduler scores [paragraphs 0102, 0103, 0118-0119, 0121; see also the discussion in (b), supra].)

e. re-calculate the scheduler scores for the delayable content objects according to change in the data giving rise to the scheduler score in the queue (paragraphs 0102, 0103, 0118-0119, 0121  see the discussion in (b) and (d), supra]); and 

f. re-prioritize the priority order of at least a portion of the delaycast queue according to the recalculated scheduler scores of the delayable content objects (paragraphs 0102, 0103, 0118-0119, 0121, 0161, 0216; see the discussion in (b) and (d), supra]);.

	Therefore, since the system of Powell suggests the use of updating link level scalers it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the updating link level scalers of Powell with the system of claim 13 of 808 by calculating the scheduler 
Powell fails to explicitly disclose a link monitor subsystem to monitor a present state of one or more communication links of the communications infrastructure or that the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (i.e. Powell discloses that the central proxy server could track the state of the one or more communications link via the time to acquire a particular object, but fails to explicitly disclose that this value could be updated such, that in accordance with the recalculation of Powell, a new scheduler score could be determined). In the same field of endeavor, Kraft discloses the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (The system of Kraft discloses that instead of directly determining a time to acquire, the time to acquire could be calculated from transmission rates of the local bi-directional link that are monitored by a link monitoring system in the form of a communication monitoring AP [column 6, line 56 to column 7, line 12 – note time to acquire the difference between the start and completion time and varies based on the bidirectional link bandwidth available] and that this value could further periodically be updated based on changes in available bidirectional bandwidth on the local link [column 7, lines 40-49].)
Kraft discloses calculating and periodically updating time to acquire based on fluctuations of a local communications link, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the fluctuations of Kraft with the system of Powell by having each of the local proxy servers report time to acquire a particular link, as taught by Powell, based on a calculated value of the time to acquire calculated from a value determined by a link monitor subsystem API, as taught by Kraft, and to further update the time to acquire based on fluctuations in local link bandwidth, as taught by Kraft, with the updates causing a re-calculating of the scheduler score in accordance with the teachings of the system of Powell, which teaches re-calculation of scheduler scores when the underlying data for calculation of the scheduler score changes. The motive to combine is to allow dynamic variation of the time to acquire so that the scheduler may more accurately take into account the time to acquire a content object when performing scheduling.
Put another way the system of Powell discloses a base system in which a central proxy server’s scheduler scores are updated whenever the data calculating the scheduler score changes and the data calculating the scheduler score includes a time to acquire a content object at one or more local proxy servers, but fails to explicitly disclose that the time to acquire could be updated. The system of Kraft discloses a known technique for improving the calculation and reporting of the time to acquire of a content object, which includes calculating the time to acquire based on the status of a bidirectional local link reported by a link monitoring subsystem and the updating of the time to acquire as the status of the local bi-directional link changes. Therefore, a person of ordinary skill in the art at the time of the invention could have applied the time to acquire updating of the system of Kraft to the system of Powell to achieve the predictable result of a central proxy server in which the reported time to acquire is updated when the status of the local proxy server’s bidirectional link reported by link monitoring subsystem API is changed to allow the system of Powell to react to changes in local link status for optimal caching and distribution.
Regarding claim 34, claim 13 of 808 fails to disclose but Powell discloses the present state of the one or more communication links of the communications infrastructure corresponds to available communication link resources of the one or more communication links, and the change in the present state corresponds to a change in the available communication link resources. (Note that the combination in the independent claim alters the projected time to acquire based on changes in the bidirectional bandwidth [i.e. available resources] of the one or more communication links of the local proxy servers.)
Regarding claim 37, claim 13 of 808 fails to disclose but Powell discloses the communications infrastructure includes a plurality of communication links, and the present state is the present state of the plurality of communication links (Note that the combination in the independent claim, supra, includes multiple times to acquire corresponding to one of the one or more content objects on one of the multiple communication links of each respective local proxy server.)
Regarding claim 39, claim 13 of 808 discloses calculating storage scores for the delayable content objects according to a set of storage-level scalars. (“…each storage manager instance calculates the set of storage scores for each content object according to the set of storage-level scalars as applied to its associated subscriber cluster…” note content object includes delayable content objects.)
Regarding claim 40, claim 13 of 808 fails to disclose but Powell discloses transmitting the delayable content objects from the re-prioritized delaycast queue according to the recalculated scheduler scores. (The system of Powell discloses that after re-prioritization, the new priority values are used for scheduling in the delaycast queue [paragraphs 0099, 0102-0103, 0109-0110].)
Therefore, since the system of Powell discloses re-prioritized transmission, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the re-prioritization of Powell with the system of claim 13 of 808 by re transmitting the delaycast queue in . 

Claims 27, 28, 30, 35, 36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 8,432,808 (“808”) in view of Powell, et al. (US Pre Grant Publication No. 2002/0073167 A1) and Kraft, et al. (US Patent No. 6,832,239 B1) as applied to claims 25 and 33 and further in view of Radulescu, et al. (US Pre Grant Publication No. 2013/0237233 A1). 

Regarding claims 27 and 35, claim 13 of 808 as modified by Powell and Kraft fails to disclose the available communication link resources of the one or more communication links comprise forward link resources. In the same field of endeavor, Radulescu discloses the available communication link resources of the one or more communication links comprise forward link resources. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the downlink/forward link quality/load [paragraph 0062 – downlink load is measured via link quality; paragraph 0063 – the load information is used to estimate the throughput].)
Therefore, since the system of Radulescu discloses using forward/downlink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of claim 13 of 808 as modified by Powell and Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on forward/downlink quality measurements. The motive to combine is to allow a quick determination of throughput based on a simple forward/downlink quality measurement.
Regarding claims 28 and 36, claim 13 of 808 as modified by Powell and Kraft fails to disclose the available communication link resources of the one or more communication links comprise return link resources. In the same field of endeavor, Radulescu discloses the available communication link resources of the one or more communication links comprise return link resources. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the uplink/return link quality/load [paragraph 0062 – uplink load is measured via link quality; paragraph 0063 – the load information is used to estimate the throughput].)
Therefore, since the system of Radulescu discloses using return/uplink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of claim 13 of 808 as modified by Powell and Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on return/uplink quality measurements. The motive to combine is to allow a quick determination of throughput based on a simple return/uplink quality measurement.
Regarding claims 30 and 38, claim 13 of 808 as modified by Powell and Kraft fails to disclose the present state of the one or more communication links of the communications infrastructure corresponds to link quality of the one or more communication links, and the change in the present state corresponds a change in the link quality. In the same field of endeavor, Radulescu discloses the present state of the one or more communication links of the communications infrastructure corresponds to link quality of the one or more communication links, and the change in the present state corresponds a change in the link quality. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the return/uplink link quality/load [paragraph 0062 – uplink load is measured via link quality/RSSI; paragraph 0063 – the load information is used to estimate the throughput].)
Radulescu discloses using forward/downlink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of claim 13 of 808 as modified by Powell and Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on return/uplink RSSI quality measurements, such that the system of Powell as modified by Kraft senses changes in throughput based on the change in the underlying uplink/return link RSSI used to calculate the throughput in accordance with throughput updating as taught by Powell as modified by Kraft. The motive to combine is to allow a quick determination of throughput based on a simple return/uplink quality measurement.

Claims 25, 26, 29, 31-34, 37, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,065,906 (“906”) in view of Powell, et al. (US Pre Grant Publication No. 2002/0073167 A1) and Kraft, et al. (US Patent No. 6,832,239 B1).

Regarding claims 25, claim 1 of 906 discloses:

Claim 25
Claim 13 of 906
receiving a plurality of content objects; obtain an indication of content objects of the plurality of content objects that are delayable content objects

a request handler subsystem that determines, in response to receiving an explicit request for a media content object from a requesting subscriber terminal over the communications infrastructure, whether the media content object is a cacheable object and whether the media 



Claim 13 of 906 fails to disclose but Powell discloses a method for prioritizing communications of content objects in a communications infrastructure, the method comprising:

a. obtaining an indication of content objects of the plurality of content objects that are delayable content objects (The system of Powell discloses that the central proxy server may receive a plurality of content objects that are placed in a priority transmission queue with priorities assigned based on the total requests, cache hits/misses, exc. objects that are not the highest priority in the queue are delayable content objects as indicated by the reported total requests, cache hits/misses, exc. [paragraphs 0099, 103, 109, 0117, 0123].)

b. calculating scheduler scores for the delayable content objects according to a set of link-level scalars including a present state of one or more communication links of the communications infrastructure; (The system of Powell further discloses that the central proxy server calculates scheduler scores/priority values every time it receives updated reporting information form the local proxy servers [paragraphs 0102, 0103; 0118-0119; 0121]. Among the information used for calculating the priority/scheduler score is the acquisition time of the information object, which is the time that the server takes to acquire the object over the communication link linking the acquiring server and the host of the object on the internet [paragraphs 0161, 0216]. The time to acquire the acquire the object over the communication link linking the server and the host of the object on the internet is a scaler [i.e. a one dimensional time value] that indicates the 

c. assigning at least some of the delayable content objects to a delaycast queue in a priority order according to the scheduler scores; (paragraphs  0102, 0103, 0109, 0110,  0118-0119, 0121, 0161, 0216; see (b), supra)

d. detecting a queue trigger event, wherein the queue trigger event indicates a change in the data giving rise to the scheduler score in the queue (Powell discloses that whenever updated reporting information is received that would alter the scheduler scores, the central proxy server recalculates the scheduler scores [paragraphs 0102, 0103, 0118-0119, 0121; see also the discussion in (b), supra].)

e. re-calculating the scheduler scores for the delayable content objects according to change in the data giving rise to the scheduler score in the queue (paragraphs 0102, 0103, 0118-0119, 0121  see the discussion in (b) and (d), supra]); and 

f. re-prioritizing the priority order of at least a portion of the delaycast queue according to the recalculated scheduler scores of the delayable content objects (paragraphs 0102, 0103, 0118-0119, 0121, 0161, 0216; see the discussion in (b) and (d), supra]);.

	Therefore, since the system of Powell suggests the use of updating link level scalers it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the updating link level scalers of Powell with the system of claim 13 of 906 by calculating the scheduler 
	Powell fails to explicitly disclose the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (i.e. Powell discloses that the central proxy server could track the state of the one or more communications link via the time to acquire a particular object, but fails to explicitly disclose that this value could be updated such, that in accordance with the recalculation of Powell, a new scheduler score could be determined). In the same field of endeavor, Kraft discloses the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (The system of Kraft discloses that instead of directly determining a time to acquire, the time to acquire could be calculated from transmission rates of the local bi-directional link that are monitored by a link monitoring system in the form of a communication monitoring AP [column 6, line 56 to column 7, line 12 – note time to acquire the difference between the start and completion time and varies based on the bidirectional link bandwidth available] and that this value could further periodically be updated based on changes in available bidirectional bandwidth on the local link [column 7, lines 40-49].)
Therefore, since the system of Kraft discloses calculating and periodically updating time to acquire based on fluctuations of a local communications link, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the fluctuations of Kraft with the system Powell by having each of the local proxy servers report time to acquire a particular link, as taught by Powell, based on a calculated value of the time to acquire calculated from a value determined by a link monitor subsystem API, as taught by Kraft, and to further update the time to acquire based on fluctuations in local link bandwidth, as taught by Kraft, with the updates causing a re-calculating of the scheduler score in accordance with the teachings of the system of Powell, which teaches re-calculation of scheduler scores when the underlying data for calculation of the scheduler score changes. The motive to combine is to allow dynamic variation of the time to acquire so that the scheduler may more accurately take into account the time to acquire a content object when performing scheduling.
Put another way the system of Powell discloses a base system in which a central proxy server’s scheduler scores are updated whenever the data calculating the scheduler score changes and the data calculating the scheduler score includes a time to acquire a content object at one or more local proxy servers, but fails to explicitly disclose that the time to acquire could be updated. The system of Kraft discloses a known technique for improving the calculation and reporting of the time to acquire of a content object, which includes calculating the time to acquire based on the status of a bidirectional local link reported by a link monitoring subsystem and the updating of the time to acquire as the status of the local bi-directional link changes. Therefore, a person of ordinary skill in the art at the time of the invention could have applied the time to acquire updating of the system of Kraft to the system of Powell to achieve the predictable result of a central proxy server in which the reported time to acquire is updated when the status of the local proxy server’s bidirectional link reported by link monitoring subsystem API is changed to allow the system of Powell to react to changes in local link status for optimal caching and distribution.
Regarding claim 26, claim 13 of 906 fails to disclose but Powell discloses the present state of the one or more communication links of the communications infrastructure corresponds to available communication link resources of the one or more communication links, and the change in the present 
Regarding claim 29, claim 13 of 906 fails to disclose but Powell discloses the communications infrastructure includes a plurality of communication links, and the present state is the present state of the plurality of communication links (Note that the combination in the independent claim, supra, includes multiple times to acquire corresponding to one of the one or more content objects on one of the multiple communication links of each respective local proxy server.)
Regarding claim 31, claim 13 of 906 discloses calculating storage scores for the delayable content objects according to a set of storage-level scalars. (“…each storage manager instance calculates the set of storage scores for each content object according to the set of storage-level scalars as applied to its associated subscriber cluster…” note content object includes delayable content objects.)
Regarding claim 32, claim 13 of 906 fails to disclose but Powell discloses transmitting the delayable content objects from the re-prioritized delaycast queue according to the recalculated scheduler scores. (The system of Powell discloses that after re-prioritization, the new priority values are used for scheduling in the delaycast queue [paragraphs 0099, 0102-0103, 0109-0110].)
Therefore, since the system of Powell discloses re-prioritized transmission, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the re-prioritization of Powell with the system of claim 13 of 906 by re transmitting the delaycast queue in accordance with the re-prioritization. The motive to combine is to improve reactivity of the queue to changes in priority be allowing dynamic changes to priority. 
Regarding claims 33, claim 13 of 906 discloses:

Claim 33
Claim 13 of 906
receiving a plurality of content objects; obtain an indication of content objects of the plurality of content objects that are delayable content objects

a request handler subsystem that determines, in response to receiving an explicit request for a media content object from a requesting subscriber terminal over the communications infrastructure, whether the media content object is a cacheable object and whether the media content object is a delayable object; and a communications processing subsystem that:


Claim 13 of 906 fails to disclose but Powell discloses a content handling subsystem to:

a. a content handling subsystem to receive (fig. 8 the control subsystem performs all processing [paragraph 100] the elements responsible for processing the received objects and prioritizing them to obtain the delayable objects form the content handling subsystem) a plurality of content objects and obtainin an indication of content objects of the plurality of content objects that are delayable content objects; (The system of Powell discloses that the central proxy server may receive a plurality of content objects that are placed in a priority transmission queue with priorities assigned based on the total requests, cache hits/misses, exc. objects that are not the highest priority in the queue are delayable content objects as indicated by the reported total requests, cache hits/misses, exc. [paragraphs 0099, 103, 109, 0117, 0123].) 

b. a storage manager subsystem to calculate (fig. 8 the control subsystem performs all processing [paragraph 100] the elements responsible for calculating, assigning, detecting, re-

c. assign at least some of the delayable content objects to a delaycast queue in a priority order according to the scheduler scores; (paragraphs  0102, 0103, 0109, 0110,  0118-0119, 0121, 0161, 0216; see (b), supra)

d. detect a queue trigger event, wherein the queue trigger event indicates a change in the data giving rise to the scheduler score in the queue (Powell discloses that whenever updated reporting information is received that would alter the scheduler scores, the central proxy server recalculates the scheduler scores [paragraphs 0102, 0103, 0118-0119, 0121; see also the discussion in (b), supra].)



f. re-prioritize the priority order of at least a portion of the delaycast queue according to the recalculated scheduler scores of the delayable content objects (paragraphs 0102, 0103, 0118-0119, 0121, 0161, 0216; see the discussion in (b) and (d), supra]);.

	Therefore, since the system of Powell suggests the use of updating link level scalers it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the updating link level scalers of Powell with the system of claim 13 of 906 by calculating the scheduler scores in accordance with an acquisition time and updating scheduler scores when the underlying basis of the scheduler score changes and re-prioritizing the priority order in accordance with the updated scheduler scores using a content handing subsystem and storage manager subsystem to perform the respective tasks of those subsystems. The motive to combine is to allow dynamic alteration of scheduler order and taking into account acquisition time to make the caching more efficient. 
Powell fails to explicitly disclose a link monitor subsystem to monitor a present state of one or more communication links of the communications infrastructure or that the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (i.e. Powell discloses that the central proxy server could track the state of the one or more communications link via the time to acquire a particular object, but fails to explicitly disclose that this value could be updated such, that in accordance with the recalculation of Powell, a new scheduler score could be Kraft discloses the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (The system of Kraft discloses that instead of directly determining a time to acquire, the time to acquire could be calculated from transmission rates of the local bi-directional link that are monitored by a link monitoring system in the form of a communication monitoring AP [column 6, line 56 to column 7, line 12 – note time to acquire the difference between the start and completion time and varies based on the bidirectional link bandwidth available] and that this value could further periodically be updated based on changes in available bidirectional bandwidth on the local link [column 7, lines 40-49].)
Therefore, since the system of Kraft discloses calculating and periodically updating time to acquire based on fluctuations of a local communications link, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the fluctuations of Kraft with the system of Powell by having each of the local proxy servers report time to acquire a particular link, as taught by Powell, based on a calculated value of the time to acquire calculated from a value determined by a link monitor subsystem API, as taught by Kraft, and to further update the time to acquire based on fluctuations in local link bandwidth, as taught by Kraft, with the updates causing a re-calculating of the scheduler score in accordance with the teachings of the system of Powell, which teaches re-calculation of scheduler scores when the underlying data for calculation of the scheduler score changes. The motive to combine is to allow dynamic variation of the time to acquire so that the scheduler may more accurately take into account the time to acquire a content object when performing scheduling.
Put another way the system of Powell discloses a base system in which a central proxy server’s scheduler scores are updated whenever the data calculating the scheduler score changes and the data calculating the scheduler score includes a time to acquire a content object at one or more local proxy Kraft discloses a known technique for improving the calculation and reporting of the time to acquire of a content object, which includes calculating the time to acquire based on the status of a bidirectional local link reported by a link monitoring subsystem and the updating of the time to acquire as the status of the local bi-directional link changes. Therefore, a person of ordinary skill in the art at the time of the invention could have applied the time to acquire updating of the system of Kraft to the system of Powell to achieve the predictable result of a central proxy server in which the reported time to acquire is updated when the status of the local proxy server’s bidirectional link reported by link monitoring subsystem API is changed to allow the system of Powell to react to changes in local link status for optimal caching and distribution.
Regarding claim 34, claim 13 of 906 fails to disclose but Powell discloses the present state of the one or more communication links of the communications infrastructure corresponds to available communication link resources of the one or more communication links, and the change in the present state corresponds to a change in the available communication link resources. (Note that the combination in the independent claim alters the projected time to acquire based on changes in the bidirectional bandwidth [i.e. available resources] of the one or more communication links of the local proxy servers.)
Regarding claim 37, claim 13 of 906 fails to disclose but Powell discloses the communications infrastructure includes a plurality of communication links, and the present state is the present state of the plurality of communication links (Note that the combination in the independent claim, supra, includes multiple times to acquire corresponding to one of the one or more content objects on one of the multiple communication links of each respective local proxy server.)
Regarding claim 39, claim 13 of 906 discloses calculating storage scores for the delayable content objects according to a set of storage-level scalars. (“…each storage manager instance calculates 
Regarding claim 40, claim 13 of 906 fails to disclose but Powell discloses transmitting the delayable content objects from the re-prioritized delaycast queue according to the recalculated scheduler scores. (The system of Powell discloses that after re-prioritization, the new priority values are used for scheduling in the delaycast queue [paragraphs 0099, 0102-0103, 0109-0110].)
Therefore, since the system of Powell discloses re-prioritized transmission, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the re-prioritization of Powell with the system of claim 13 of 906 by re transmitting the delaycast queue in accordance with the re-prioritization. The motive to combine is to improve reactivity of the queue to changes in priority be allowing dynamic changes to priority. 

Claims 27, 28, 30, 35, 36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No 9,065,906 (“906”) in view of Powell, et al. (US Pre Grant Publication No. 2002/0073167 A1) and Kraft, et al. (US Patent No. 6,832,239 B1) as applied to claims 25 and 33 and further in view of Radulescu, et al. (US Pre Grant Publication No. 2013/0237233 A1). 

Regarding claims 27 and 35, claim 13 of 906 as modified by Powell and Kraft fails to disclose the available communication link resources of the one or more communication links comprise forward link resources. In the same field of endeavor, Radulescu discloses the available communication link resources of the one or more communication links comprise forward link resources. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the 
Therefore, since the system of Radulescu discloses using forward/downlink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of claim 13 of 906 as modified by Powell and Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on forward/downlink quality measurements. The motive to combine is to allow a quick determination of throughput based on a simple forward/downlink quality measurement.
Regarding claims 28 and 36, claim 13 of 906 as modified by Powell and Kraft fails to disclose the available communication link resources of the one or more communication links comprise return link resources. In the same field of endeavor, Radulescu discloses the available communication link resources of the one or more communication links comprise return link resources. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the uplink/return link quality/load [paragraph 0062 – uplink load is measured via link quality; paragraph 0063 – the load information is used to estimate the throughput].)
Therefore, since the system of Radulescu discloses using return/uplink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of claim 13 of 906 as modified by Powell and Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on return/uplink quality measurements. The motive to combine is to allow a quick determination of throughput based on a simple return/uplink quality measurement.
Regarding claims 30 and 38, claim 13 of 906 as modified by Powell and Kraft fails to disclose the present state of the one or more communication links of the communications infrastructure corresponds to link quality of the one or more communication links, and the change in the present state corresponds a change in the link quality. In the same field of endeavor, Radulescu discloses the present state of the one or more communication links of the communications infrastructure corresponds to link quality of the one or more communication links, and the change in the present state corresponds a change in the link quality. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the return/uplink link quality/load [paragraph 0062 – uplink load is measured via link quality/RSSI; paragraph 0063 – the load information is used to estimate the throughput].)
Therefore, since the system of Radulescu discloses using forward/downlink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of claim 13 of 906 as modified by Powell and Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on return/uplink RSSI quality measurements, such that the system of Powell as modified by Kraft senses changes in throughput based on the change in the underlying uplink/return link RSSI used to calculate the throughput in accordance with throughput updating as taught by Powell as modified by Kraft. The motive to combine is to allow a quick determination of throughput based on a simple return/uplink quality measurement.

Claims 25, 26, 29, 31-34, 37, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,848,535 (“535”) in view of Powell, et al. (US Pre Grant Publication No. 2002/0073167 A1) and Kraft, et al. (US Patent No. 6,832,239 B1).

Regarding claims 25, claim 1 of 535 discloses:

Claim 25
Claim 13 of 535
obtain an indication of content objects of the plurality of content objects that are delayable content objects

a request handler subsystem that determines whether a content object is a delayable object with respect to at least one of a plurality of subscribers



Claim 13 of 535 fails to disclose but Powell discloses a method for prioritizing communications of content objects in a communications infrastructure, the method comprising:

a. receiving a plurality of content objects and obtaining an indication of content objects of the plurality of content objects that are delayable content objects (The system of Powell discloses that the central proxy server may receive a plurality of content objects that are placed in a priority transmission queue with priorities assigned based on the total requests, cache hits/misses, exc. objects that are not the highest priority in the queue are delayable content objects as indicated by the reported total requests, cache hits/misses, exc. [paragraphs 0099, 103, 109, 0117, 0123].)

b. calculating scheduler scores for the delayable content objects according to a set of link-level scalars including a present state of one or more communication links of the communications infrastructure; (The system of Powell further discloses that the central proxy server calculates scheduler scores/priority values every time it receives updated reporting information form the 

c. assigning at least some of the delayable content objects to a delaycast queue in a priority order according to the scheduler scores; (paragraphs  0102, 0103, 0109, 0110,  0118-0119, 0121, 0161, 0216; see (b), supra)

d. detecting a queue trigger event, wherein the queue trigger event indicates a change in the data giving rise to the scheduler score in the queue (Powell discloses that whenever updated reporting information is received that would alter the scheduler scores, the central proxy server recalculates the scheduler scores [paragraphs 0102, 0103, 0118-0119, 0121; see also the discussion in (b), supra].)

e. re-calculating the scheduler scores for the delayable content objects according to change in the data giving rise to the scheduler score in the queue (paragraphs 0102, 0103, 0118-0119, 0121  see the discussion in (b) and (d), supra]); and 



	Therefore, since the system of Powell suggests the use of updating link level scalers it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the updating link level scalers of Powell with the system of claim 13 of 535 by calculating the scheduler scores in accordance with an acquisition time and updating scheduler scores when the underlying basis of the scheduler score changes and re-prioritizing the priority order in accordance with the updated scheduler scores. The motive to combine is to allow dynamic alteration of scheduler order and taking into account acquisition time to make the caching more efficient. 
	Powell fails to explicitly disclose the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (i.e. Powell discloses that the central proxy server could track the state of the one or more communications link via the time to acquire a particular object, but fails to explicitly disclose that this value could be updated such, that in accordance with the recalculation of Powell, a new scheduler score could be determined). In the same field of endeavor, Kraft discloses the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (The system of Kraft discloses that instead of directly determining a time to acquire, the time to acquire could be calculated from transmission rates of the local bi-directional link that are monitored by a link monitoring system in the form of a communication 
Therefore, since the system of Kraft discloses calculating and periodically updating time to acquire based on fluctuations of a local communications link, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the fluctuations of Kraft with the system of Powell by having each of the local proxy servers report time to acquire a particular link, as taught by Powell, based on a calculated value of the time to acquire calculated from a value determined by a link monitor subsystem API, as taught by Kraft, and to further update the time to acquire based on fluctuations in local link bandwidth, as taught by Kraft, with the updates causing a re-calculating of the scheduler score in accordance with the teachings of the system of Powell, which teaches re-calculation of scheduler scores when the underlying data for calculation of the scheduler score changes. The motive to combine is to allow dynamic variation of the time to acquire so that the scheduler may more accurately take into account the time to acquire a content object when performing scheduling.
Put another way the system of Powell discloses a base system in which a central proxy server’s scheduler scores are updated whenever the data calculating the scheduler score changes and the data calculating the scheduler score includes a time to acquire a content object at one or more local proxy servers, but fails to explicitly disclose that the time to acquire could be updated. The system of Kraft discloses a known technique for improving the calculation and reporting of the time to acquire of a content object, which includes calculating the time to acquire based on the status of a bidirectional local link reported by a link monitoring subsystem and the updating of the time to acquire as the status of the local bi-directional link changes. Therefore, a person of ordinary skill in the art at the time of the invention could have applied the time to acquire updating of the system of Kraft to the system of Powell Powell to react to changes in local link status for optimal caching and distribution.
Regarding claim 26, claim 13 of 535 fails to disclose but Powell discloses the present state of the one or more communication links of the communications infrastructure corresponds to available communication link resources of the one or more communication links, and the change in the present state corresponds to a change in the available communication link resources. (Note that the combination in the independent claim alters the projected time to acquire based on changes in the bidirectional bandwidth [i.e. available resources] of the one or more communication links of the local proxy servers.)
Regarding claim 29, claim 13 of 535 fails to disclose but Powell discloses the communications infrastructure includes a plurality of communication links, and the present state is the present state of the plurality of communication links (Note that the combination in the independent claim, supra, includes multiple times to acquire corresponding to one of the one or more content objects on one of the multiple communication links of each respective local proxy server.)
Regarding claim 31, claim 13 of 535 discloses calculating storage scores for the delayable content objects according to a set of storage-level scalars. (“…each storage manager instance calculates the set of storage scores for each content object according to the set of storage-level scalars as applied to its associated subscriber cluster…” note content object includes delayable content objects.)
Regarding claim 32, claim 13 of 535 fails to disclose but Powell discloses transmitting the delayable content objects from the re-prioritized delaycast queue according to the recalculated scheduler scores. (The system of Powell discloses that after re-prioritization, the new priority values are used for scheduling in the delaycast queue [paragraphs 0099, 0102-0103, 0109-0110].)
Powell discloses re-prioritized transmission, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the re-prioritization of Powell with the system of claim 13 of 535 by re transmitting the delaycast queue in accordance with the re-prioritization. The motive to combine is to improve reactivity of the queue to changes in priority be allowing dynamic changes to priority. 
Regarding claims 33, claim 13 of 535 discloses:

Claim 33
Claim 13 of 535
obtain an indication of content objects of the plurality of content objects that are delayable content objects

a request handler subsystem that determines whether a content object is a delayable object with respect to at least one of a plurality of subscribers


Claim 13 of 535 fails to disclose but Powell discloses a content handling subsystem to:

a. a content handling subsystem to receive (fig. 8 the control subsystem performs all processing [paragraph 100] the elements responsible for processing the received objects and prioritizing them to obtain the delayable objects form the content handling subsystem) a plurality of content objects and obtainin an indication of content objects of the plurality of content objects that are delayable content objects; (The system of Powell discloses that the central proxy server may receive a plurality of content objects that are placed in a priority transmission queue with priorities assigned based on the total requests, cache hits/misses, exc. objects that are not the highest priority in the queue are delayable content objects as indicated by the reported total requests, cache hits/misses, exc. [paragraphs 0099, 103, 109, 0117, 0123].) 

b. a storage manager subsystem to calculate (fig. 8 the control subsystem performs all processing [paragraph 100] the elements responsible for calculating, assigning, detecting, re-calculating and re-prioritizing form the storage manager subsystem) scheduler scores for the delayable content objects according to a set of link-level scalars including a present state of one or more communication links of the communications infrastructure; (The system of Powell further discloses that the central proxy server calculates scheduler scores/priority values every time it receives updated reporting information form the local proxy servers [paragraphs 0102, 0103; 0118-0119; 0121]. Among the information used for calculating the priority/scheduler score is the acquisition time of the information object, which is the time that the server takes to acquire the object over the communication link linking the acquiring server and the host of the object on the internet [paragraphs 0161, 0216]. The time to acquire the acquire the object over the communication link linking the server and the host of the object on the internet is a scaler [i.e. a one dimensional time value] that indicates the present state of the communications infrastructure/link. The queue is a delaycast queue that is a delayed multicast [paragraphs 0103, 0105, 0109-0110].)

c. assign at least some of the delayable content objects to a delaycast queue in a priority order according to the scheduler scores; (paragraphs  0102, 0103, 0109, 0110,  0118-0119, 0121, 0161, 0216; see (b), supra)

d. detect a queue trigger event, wherein the queue trigger event indicates a change in the data giving rise to the scheduler score in the queue (Powell discloses that whenever updated reporting information is received that would alter the scheduler scores, the central proxy server 

e. re-calculate the scheduler scores for the delayable content objects according to change in the data giving rise to the scheduler score in the queue (paragraphs 0102, 0103, 0118-0119, 0121  see the discussion in (b) and (d), supra]); and 

f. re-prioritize the priority order of at least a portion of the delaycast queue according to the recalculated scheduler scores of the delayable content objects (paragraphs 0102, 0103, 0118-0119, 0121, 0161, 0216; see the discussion in (b) and (d), supra]);.

	Therefore, since the system of Powell suggests the use of updating link level scalers it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the updating link level scalers of Powell with the system of claim 13 of 535 by calculating the scheduler scores in accordance with an acquisition time and updating scheduler scores when the underlying basis of the scheduler score changes and re-prioritizing the priority order in accordance with the updated scheduler scores using a content handing subsystem and storage manager subsystem to perform the respective tasks of those subsystems. The motive to combine is to allow dynamic alteration of scheduler order and taking into account acquisition time to make the caching more efficient. 
Powell fails to explicitly disclose a link monitor subsystem to monitor a present state of one or more communication links of the communications infrastructure or that the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (i.e. Powell discloses that the central proxy server could track the state of the one or more communications link via the time to acquire a particular object, but fails to explicitly disclose that this value could be updated such, that in accordance with the recalculation of Powell, a new scheduler score could be determined). In the same field of endeavor, Kraft discloses the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (The system of Kraft discloses that instead of directly determining a time to acquire, the time to acquire could be calculated from transmission rates of the local bi-directional link that are monitored by a link monitoring system in the form of a communication monitoring AP [column 6, line 56 to column 7, line 12 – note time to acquire the difference between the start and completion time and varies based on the bidirectional link bandwidth available] and that this value could further periodically be updated based on changes in available bidirectional bandwidth on the local link [column 7, lines 40-49].)
Therefore, since the system of Kraft discloses calculating and periodically updating time to acquire based on fluctuations of a local communications link, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the fluctuations of Kraft with the system of Powell by having each of the local proxy servers report time to acquire a particular link, as taught by Powell, based on a calculated value of the time to acquire calculated from a value determined by a link monitor subsystem API, as taught by Kraft, and to further update the time to acquire based on fluctuations in local link bandwidth, as taught by Kraft, with the updates causing a re-calculating of the scheduler score in accordance with the teachings of the system of Powell, which teaches re-calculation of scheduler scores when the underlying data for calculation of the scheduler score changes. The motive to combine is to allow dynamic variation of the time to acquire so that the scheduler may more accurately take into account the time to acquire a content object when performing scheduling.
Powell discloses a base system in which a central proxy server’s scheduler scores are updated whenever the data calculating the scheduler score changes and the data calculating the scheduler score includes a time to acquire a content object at one or more local proxy servers, but fails to explicitly disclose that the time to acquire could be updated. The system of Kraft discloses a known technique for improving the calculation and reporting of the time to acquire of a content object, which includes calculating the time to acquire based on the status of a bidirectional local link reported by a link monitoring subsystem and the updating of the time to acquire as the status of the local bi-directional link changes. Therefore, a person of ordinary skill in the art at the time of the invention could have applied the time to acquire updating of the system of Kraft to the system of Powell to achieve the predictable result of a central proxy server in which the reported time to acquire is updated when the status of the local proxy server’s bidirectional link reported by link monitoring subsystem API is changed to allow the system of Powell to react to changes in local link status for optimal caching and distribution.
Regarding claim 34, claim 13 of 535 fails to disclose but Powell discloses the present state of the one or more communication links of the communications infrastructure corresponds to available communication link resources of the one or more communication links, and the change in the present state corresponds to a change in the available communication link resources. (Note that the combination in the independent claim alters the projected time to acquire based on changes in the bidirectional bandwidth [i.e. available resources] of the one or more communication links of the local proxy servers.)
Regarding claim 37, claim 13 of 535 fails to disclose but Powell discloses the communications infrastructure includes a plurality of communication links, and the present state is the present state of the plurality of communication links (Note that the combination in the independent claim, supra, 
Regarding claim 39, claim 13 of 535 discloses calculating storage scores for the delayable content objects according to a set of storage-level scalars. (“…each storage manager instance calculates the set of storage scores for each content object according to the set of storage-level scalars as applied to its associated subscriber cluster…” note content object includes delayable content objects.)
Regarding claim 40, claim 13 of 535 fails to disclose but Powell discloses transmitting the delayable content objects from the re-prioritized delaycast queue according to the recalculated scheduler scores. (The system of Powell discloses that after re-prioritization, the new priority values are used for scheduling in the delaycast queue [paragraphs 0099, 0102-0103, 0109-0110].)
Therefore, since the system of Powell discloses re-prioritized transmission, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the re-prioritization of Powell with the system of claim 13 of 535 by re transmitting the delaycast queue in accordance with the re-prioritization. The motive to combine is to improve reactivity of the queue to changes in priority be allowing dynamic changes to priority. 

Claims 27, 28, 30, 35, 36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 8,848,535 (“535”) in view of Powell, et al. (US Pre Grant Publication No. 2002/0073167 A1) and Kraft, et al. (US Patent No. 6,832,239 B1) as applied to claims 25 and 33 and further in view of Radulescu, et al. (US Pre Grant Publication No. 2013/0237233 A1). 

Regarding claims 27 and 35, claim 13 of 535 as modified by Powell and Kraft fails to disclose the available communication link resources of the one or more communication links comprise forward link Radulescu discloses the available communication link resources of the one or more communication links comprise forward link resources. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the downlink/forward link quality/load [paragraph 0062 – downlink load is measured via link quality; paragraph 0063 – the load information is used to estimate the throughput].)
Therefore, since the system of Radulescu discloses using forward/downlink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of claim 13 of 535 as modified by Powell and Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on forward/downlink quality measurements. The motive to combine is to allow a quick determination of throughput based on a simple forward/downlink quality measurement.
Regarding claims 28 and 36, claim 13 of 535 as modified by Powell and Kraft fails to disclose the available communication link resources of the one or more communication links comprise return link resources. In the same field of endeavor, Radulescu discloses the available communication link resources of the one or more communication links comprise return link resources. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the uplink/return link quality/load [paragraph 0062 – uplink load is measured via link quality; paragraph 0063 – the load information is used to estimate the throughput].)
Therefore, since the system of Radulescu discloses using return/uplink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of claim 13 of 535 as modified by Powell and Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on return/uplink 
Regarding claims 30 and 38, claim 13 of 535 as modified by Powell and Kraft fails to disclose the present state of the one or more communication links of the communications infrastructure corresponds to link quality of the one or more communication links, and the change in the present state corresponds a change in the link quality. In the same field of endeavor, Radulescu discloses the present state of the one or more communication links of the communications infrastructure corresponds to link quality of the one or more communication links, and the change in the present state corresponds a change in the link quality. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the return/uplink link quality/load [paragraph 0062 – uplink load is measured via link quality/RSSI; paragraph 0063 – the load information is used to estimate the throughput].)
Therefore, since the system of Radulescu discloses using forward/downlink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of claim 13 of 535 as modified by Powell and Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on return/uplink RSSI quality measurements, such that the system of Powell as modified by Kraft senses changes in throughput based on the change in the underlying uplink/return link RSSI used to calculate the throughput in accordance with throughput updating as taught by Powell as modified by Kraft. The motive to combine is to allow a quick determination of throughput based on a simple return/uplink quality measurement.

Claims 25, 26, 29, 31-34, 37, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,044,637 (“637”) in view of Powell, et al. (US Pre Grant Publication No. 2002/0073167 A1) and Kraft, et al. (US Patent No. 6,832,239 B1).

Regarding claims 25, claim 1 of 535 discloses:

Claim 25
Claim 1 of 637
obtain an indication of content objects of the plurality of content objects that are delayable content objects

receive a plurality of content objects from a plurality of content sources; determine if the content object is a delayable object



Claim 1 of 637 fails to disclose but Powell discloses a method for prioritizing communications of content objects in a communications infrastructure, the method comprising:

a. receiving a plurality of content objects and obtaining an indication of content objects of the plurality of content objects that are delayable content objects (The system of Powell discloses that the central proxy server may receive a plurality of content objects that are placed in a priority transmission queue with priorities assigned based on the total requests, cache hits/misses, exc. objects that are not the highest priority in the queue are delayable content objects as indicated by the reported total requests, cache hits/misses, exc. [paragraphs 0099, 103, 109, 0117, 0123].)

Powell further discloses that the central proxy server calculates scheduler scores/priority values every time it receives updated reporting information form the local proxy servers [paragraphs 0102, 0103; 0118-0119; 0121]. Among the information used for calculating the priority/scheduler score is the acquisition time of the information object, which is the time that the server takes to acquire the object over the communication link linking the acquiring server and the host of the object on the internet [paragraphs 0161, 0216]. The time to acquire the acquire the object over the communication link linking the server and the host of the object on the internet is a scaler [i.e. a one dimensional time value] that indicates the present state of the communications infrastructure/link. The queue is a delaycast queue that is a delayed multicast [paragraphs 0103, 0105, 0109-0110].)

c. assigning at least some of the delayable content objects to a delaycast queue in a priority order according to the scheduler scores; (paragraphs  0102, 0103, 0109, 0110,  0118-0119, 0121, 0161, 0216; see (b), supra)

d. detecting a queue trigger event, wherein the queue trigger event indicates a change in the data giving rise to the scheduler score in the queue (Powell discloses that whenever updated reporting information is received that would alter the scheduler scores, the central proxy server recalculates the scheduler scores [paragraphs 0102, 0103, 0118-0119, 0121; see also the discussion in (b), supra].)



f. re-prioritizing the priority order of at least a portion of the delaycast queue according to the recalculated scheduler scores of the delayable content objects (paragraphs 0102, 0103, 0118-0119, 0121, 0161, 0216; see the discussion in (b) and (d), supra]);.

	Therefore, since the system of Powell suggests the use of updating link level scalers it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the updating link level scalers of Powell with the system of claim 1 of 637 by calculating the scheduler scores in accordance with an acquisition time and updating scheduler scores when the underlying basis of the scheduler score changes and re-prioritizing the priority order in accordance with the updated scheduler scores. The motive to combine is to allow dynamic alteration of scheduler order and taking into account acquisition time to make the caching more efficient. 
	Powell fails to explicitly disclose the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (i.e. Powell discloses that the central proxy server could track the state of the one or more communications link via the time to acquire a particular object, but fails to explicitly disclose that this value could be updated such, that in accordance with the recalculation of Powell, a new scheduler score could be determined). In the same field of endeavor, Kraft discloses the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores Kraft discloses that instead of directly determining a time to acquire, the time to acquire could be calculated from transmission rates of the local bi-directional link that are monitored by a link monitoring system in the form of a communication monitoring AP [column 6, line 56 to column 7, line 12 – note time to acquire the difference between the start and completion time and varies based on the bidirectional link bandwidth available] and that this value could further periodically be updated based on changes in available bidirectional bandwidth on the local link [column 7, lines 40-49].)
Therefore, since the system of Kraft discloses calculating and periodically updating time to acquire based on fluctuations of a local communications link, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the fluctuations of Kraft with the system of Powell by having each of the local proxy servers report time to acquire a particular link, as taught by Powell, based on a calculated value of the time to acquire calculated from a value determined by a link monitor subsystem API, as taught by Kraft, and to further update the time to acquire based on fluctuations in local link bandwidth, as taught by Kraft, with the updates causing a re-calculating of the scheduler score in accordance with the teachings of the system of Powell, which teaches re-calculation of scheduler scores when the underlying data for calculation of the scheduler score changes. The motive to combine is to allow dynamic variation of the time to acquire so that the scheduler may more accurately take into account the time to acquire a content object when performing scheduling.
Put another way the system of Powell discloses a base system in which a central proxy server’s scheduler scores are updated whenever the data calculating the scheduler score changes and the data calculating the scheduler score includes a time to acquire a content object at one or more local proxy servers, but fails to explicitly disclose that the time to acquire could be updated. The system of Kraft discloses a known technique for improving the calculation and reporting of the time to acquire of a Kraft to the system of Powell to achieve the predictable result of a central proxy server in which the reported time to acquire is updated when the status of the local proxy server’s bidirectional link reported by link monitoring subsystem API is changed to allow the system of Powell to react to changes in local link status for optimal caching and distribution.
Regarding claim 26, claim 1 of 637 fails to disclose but Powell discloses the present state of the one or more communication links of the communications infrastructure corresponds to available communication link resources of the one or more communication links, and the change in the present state corresponds to a change in the available communication link resources. (Note that the combination in the independent claim alters the projected time to acquire based on changes in the bidirectional bandwidth [i.e. available resources] of the one or more communication links of the local proxy servers.)
Regarding claim 29, claim 1 of 637 fails to disclose but Powell discloses the communications infrastructure includes a plurality of communication links, and the present state is the present state of the plurality of communication links (Note that the combination in the independent claim, supra, includes multiple times to acquire corresponding to one of the one or more content objects on one of the multiple communication links of each respective local proxy server.)
Regarding claim 31, claim 1 of 637 discloses calculating storage scores for the delayable content objects according to a set of storage-level scalars. (“…each storage manager instance calculates the set of storage scores for each content object according to the set of storage-level scalars as applied to its associated subscriber cluster…” note content object includes delayable content objects.)
Regarding claim 32, claim 1 of 637 fails to disclose but Powell discloses transmitting the delayable content objects from the re-prioritized delaycast queue according to the recalculated scheduler scores. (The system of Powell discloses that after re-prioritization, the new priority values are used for scheduling in the delaycast queue [paragraphs 0099, 0102-0103, 0109-0110].)
Therefore, since the system of Powell discloses re-prioritized transmission, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the re-prioritization of Powell with the system of claim 1 of 637 by re transmitting the delaycast queue in accordance with the re-prioritization. The motive to combine is to improve reactivity of the queue to changes in priority be allowing dynamic changes to priority. 
Regarding claims 33, claim 1 of 637 discloses:

Claim 33
Claim 1 of 637
obtain an indication of content objects of the plurality of content objects that are delayable content objects

a request handler subsystem that determines whether a content object is a delayable object with respect to at least one of a plurality of subscribers


Claim 1 of 637 fails to disclose but Powell discloses a content handling subsystem to:

a. a content handling subsystem to receive (fig. 8 the control subsystem performs all processing [paragraph 100] the elements responsible for processing the received objects and prioritizing them to obtain the delayable objects form the content handling subsystem) a plurality of content objects and obtainin an indication of content objects of the plurality of content objects that are delayable content objects; (The system of Powell discloses that the central proxy server 

b. a storage manager subsystem to calculate (fig. 8 the control subsystem performs all processing [paragraph 100] the elements responsible for calculating, assigning, detecting, re-calculating and re-prioritizing form the storage manager subsystem) scheduler scores for the delayable content objects according to a set of link-level scalars including a present state of one or more communication links of the communications infrastructure; (The system of Powell further discloses that the central proxy server calculates scheduler scores/priority values every time it receives updated reporting information form the local proxy servers [paragraphs 0102, 0103; 0118-0119; 0121]. Among the information used for calculating the priority/scheduler score is the acquisition time of the information object, which is the time that the server takes to acquire the object over the communication link linking the acquiring server and the host of the object on the internet [paragraphs 0161, 0216]. The time to acquire the acquire the object over the communication link linking the server and the host of the object on the internet is a scaler [i.e. a one dimensional time value] that indicates the present state of the communications infrastructure/link. The queue is a delaycast queue that is a delayed multicast [paragraphs 0103, 0105, 0109-0110].)

c. assign at least some of the delayable content objects to a delaycast queue in a priority order according to the scheduler scores; (paragraphs  0102, 0103, 0109, 0110,  0118-0119, 0121, 0161, 0216; see (b), supra)

d. detect a queue trigger event, wherein the queue trigger event indicates a change in the data giving rise to the scheduler score in the queue (Powell discloses that whenever updated reporting information is received that would alter the scheduler scores, the central proxy server recalculates the scheduler scores [paragraphs 0102, 0103, 0118-0119, 0121; see also the discussion in (b), supra].)

e. re-calculate the scheduler scores for the delayable content objects according to change in the data giving rise to the scheduler score in the queue (paragraphs 0102, 0103, 0118-0119, 0121  see the discussion in (b) and (d), supra]); and 

f. re-prioritize the priority order of at least a portion of the delaycast queue according to the recalculated scheduler scores of the delayable content objects (paragraphs 0102, 0103, 0118-0119, 0121, 0161, 0216; see the discussion in (b) and (d), supra]);.

	Therefore, since the system of Powell suggests the use of updating link level scalers it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the updating link level scalers of Powell with the system of claim 1 of 637 by calculating the scheduler scores in accordance with an acquisition time and updating scheduler scores when the underlying basis of the scheduler score changes and re-prioritizing the priority order in accordance with the updated scheduler scores using a content handing subsystem and storage manager subsystem to perform the respective tasks of those subsystems. The motive to combine is to allow dynamic alteration of scheduler order and taking into account acquisition time to make the caching more efficient. 
Powell fails to explicitly disclose a link monitor subsystem to monitor a present state of one or more communication links of the communications infrastructure or that the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (i.e. Powell discloses that the central proxy server could track the state of the one or more communications link via the time to acquire a particular object, but fails to explicitly disclose that this value could be updated such, that in accordance with the recalculation of Powell, a new scheduler score could be determined). In the same field of endeavor, Kraft discloses the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (The system of Kraft discloses that instead of directly determining a time to acquire, the time to acquire could be calculated from transmission rates of the local bi-directional link that are monitored by a link monitoring system in the form of a communication monitoring AP [column 6, line 56 to column 7, line 12 – note time to acquire the difference between the start and completion time and varies based on the bidirectional link bandwidth available] and that this value could further periodically be updated based on changes in available bidirectional bandwidth on the local link [column 7, lines 40-49].)
Therefore, since the system of Kraft discloses calculating and periodically updating time to acquire based on fluctuations of a local communications link, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the fluctuations of Kraft with the system of Powell by having each of the local proxy servers report time to acquire a particular link, as taught by Powell, based on a calculated value of the time to acquire calculated from a value determined by a link monitor subsystem API, as taught by Kraft, and to further update the time to acquire based on Kraft, with the updates causing a re-calculating of the scheduler score in accordance with the teachings of the system of Powell, which teaches re-calculation of scheduler scores when the underlying data for calculation of the scheduler score changes. The motive to combine is to allow dynamic variation of the time to acquire so that the scheduler may more accurately take into account the time to acquire a content object when performing scheduling.
Put another way the system of Powell discloses a base system in which a central proxy server’s scheduler scores are updated whenever the data calculating the scheduler score changes and the data calculating the scheduler score includes a time to acquire a content object at one or more local proxy servers, but fails to explicitly disclose that the time to acquire could be updated. The system of Kraft discloses a known technique for improving the calculation and reporting of the time to acquire of a content object, which includes calculating the time to acquire based on the status of a bidirectional local link reported by a link monitoring subsystem and the updating of the time to acquire as the status of the local bi-directional link changes. Therefore, a person of ordinary skill in the art at the time of the invention could have applied the time to acquire updating of the system of Kraft to the system of Powell to achieve the predictable result of a central proxy server in which the reported time to acquire is updated when the status of the local proxy server’s bidirectional link reported by link monitoring subsystem API is changed to allow the system of Powell to react to changes in local link status for optimal caching and distribution.
Regarding claim 34, claim 1 of 637 fails to disclose but Powell discloses the present state of the one or more communication links of the communications infrastructure corresponds to available communication link resources of the one or more communication links, and the change in the present state corresponds to a change in the available communication link resources. (Note that the combination in the independent claim alters the projected time to acquire based on changes in the 
Regarding claim 37, claim 1 of 637 fails to disclose but Powell discloses the communications infrastructure includes a plurality of communication links, and the present state is the present state of the plurality of communication links (Note that the combination in the independent claim, supra, includes multiple times to acquire corresponding to one of the one or more content objects on one of the multiple communication links of each respective local proxy server.)
Regarding claim 39, claim 1 of 637 discloses calculating storage scores for the delayable content objects according to a set of storage-level scalars. (“…each storage manager instance calculates the set of storage scores for each content object according to the set of storage-level scalars as applied to its associated subscriber cluster…” note content object includes delayable content objects.)
Regarding claim 40, claim 1 of 637 fails to disclose but Powell discloses transmitting the delayable content objects from the re-prioritized delaycast queue according to the recalculated scheduler scores. (The system of Powell discloses that after re-prioritization, the new priority values are used for scheduling in the delaycast queue [paragraphs 0099, 0102-0103, 0109-0110].)
Therefore, since the system of Powell discloses re-prioritized transmission, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the re-prioritization of Powell with the system of claim 1 of 637 by re transmitting the delaycast queue in accordance with the re-prioritization. The motive to combine is to improve reactivity of the queue to changes in priority be allowing dynamic changes to priority. 

Claims 27, 28, 30, 35, 36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10,044,637 (“637”) in view of Powell, et al. (US Pre Grant Publication No. 2002/0073167 A1) and Kraft, et al. (US Patent No. 6,832,239 B1) as applied to  in view of Radulescu, et al. (US Pre Grant Publication No. 2013/0237233 A1). 

Regarding claims 27 and 35, claim 1 of 637 as modified by Powell and Kraft fails to disclose the available communication link resources of the one or more communication links comprise forward link resources. In the same field of endeavor, Radulescu discloses the available communication link resources of the one or more communication links comprise forward link resources. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the downlink/forward link quality/load [paragraph 0062 – downlink load is measured via link quality; paragraph 0063 – the load information is used to estimate the throughput].)
Therefore, since the system of Radulescu discloses using forward/downlink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of claim 1 of 637 as modified by Powell and Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on forward/downlink quality measurements. The motive to combine is to allow a quick determination of throughput based on a simple forward/downlink quality measurement.
Regarding claims 28 and 36, claim 1 of 637 as modified by Powell and Kraft fails to disclose the available communication link resources of the one or more communication links comprise return link resources. In the same field of endeavor, Radulescu discloses the available communication link resources of the one or more communication links comprise return link resources. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the uplink/return link quality/load [paragraph 0062 – uplink load is measured via link quality; paragraph 0063 – the load information is used to estimate the throughput].)
Radulescu discloses using return/uplink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of claim 1 of 637 as modified by Powell and Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on return/uplink quality measurements. The motive to combine is to allow a quick determination of throughput based on a simple return/uplink quality measurement.
Regarding claims 30 and 38, claim 1 of 637 as modified by Powell and Kraft fails to disclose the present state of the one or more communication links of the communications infrastructure corresponds to link quality of the one or more communication links, and the change in the present state corresponds a change in the link quality. In the same field of endeavor, Radulescu discloses the present state of the one or more communication links of the communications infrastructure corresponds to link quality of the one or more communication links, and the change in the present state corresponds a change in the link quality. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the return/uplink link quality/load [paragraph 0062 – uplink load is measured via link quality/RSSI; paragraph 0063 – the load information is used to estimate the throughput].)
Therefore, since the system of Radulescu discloses using forward/downlink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of claim 1 of 637 as modified by Powell and Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on return/uplink RSSI quality measurements, such that the system of Powell as modified by Kraft senses changes in throughput based on the change in the underlying uplink/return link RSSI used to calculate the throughput in accordance with throughput updating as taught by Powell as modified by Kraft. The .


Claims 25, 26, 29, 31-34, 37, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,594,624 (“624”) in view of Powell, et al. (US Pre Grant Publication No. 2002/0073167 A1) and Kraft, et al. (US Patent No. 6,832,239 B1).

Regarding claims 25, claim 1 of 535 discloses:

Claim 25
Claim 1 of 624
obtain an indication of content objects of the plurality of content objects that are delayable content objects

receive a plurality of content objects; obtain an indication of content objects of the plurality of content objects that are delayable content objects



Claim 1 of 624 fails to disclose but Powell discloses a method for prioritizing communications of content objects in a communications infrastructure, the method comprising:

a. receiving a plurality of content objects and obtaining an indication of content objects of the plurality of content objects that are delayable content objects (The system of Powell discloses that the central proxy server may receive a plurality of content objects that are placed in a priority transmission queue with priorities assigned based on the total requests, cache 

b. calculating scheduler scores for the delayable content objects according to a set of link-level scalars including a present state of one or more communication links of the communications infrastructure; (The system of Powell further discloses that the central proxy server calculates scheduler scores/priority values every time it receives updated reporting information form the local proxy servers [paragraphs 0102, 0103; 0118-0119; 0121]. Among the information used for calculating the priority/scheduler score is the acquisition time of the information object, which is the time that the server takes to acquire the object over the communication link linking the acquiring server and the host of the object on the internet [paragraphs 0161, 0216]. The time to acquire the acquire the object over the communication link linking the server and the host of the object on the internet is a scaler [i.e. a one dimensional time value] that indicates the present state of the communications infrastructure/link. The queue is a delaycast queue that is a delayed multicast [paragraphs 0103, 0105, 0109-0110].)

c. assigning at least some of the delayable content objects to a delaycast queue in a priority order according to the scheduler scores; (paragraphs  0102, 0103, 0109, 0110,  0118-0119, 0121, 0161, 0216; see (b), supra)

d. detecting a queue trigger event, wherein the queue trigger event indicates a change in the data giving rise to the scheduler score in the queue (Powell discloses that whenever updated reporting information is received that would alter the scheduler scores, the central proxy server 

e. re-calculating the scheduler scores for the delayable content objects according to change in the data giving rise to the scheduler score in the queue (paragraphs 0102, 0103, 0118-0119, 0121  see the discussion in (b) and (d), supra]); and 

f. re-prioritizing the priority order of at least a portion of the delaycast queue according to the recalculated scheduler scores of the delayable content objects (paragraphs 0102, 0103, 0118-0119, 0121, 0161, 0216; see the discussion in (b) and (d), supra]);.

	Therefore, since the system of Powell suggests the use of updating link level scalers it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the updating link level scalers of Powell with the system of claim 1 of 624 by calculating the scheduler scores in accordance with an acquisition time and updating scheduler scores when the underlying basis of the scheduler score changes and re-prioritizing the priority order in accordance with the updated scheduler scores. The motive to combine is to allow dynamic alteration of scheduler order and taking into account acquisition time to make the caching more efficient. 
	Powell fails to explicitly disclose the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (i.e. Powell discloses that the central proxy server could track the state of the one or more communications link via the time to acquire a particular object, but fails to explicitly disclose that this value could be updated such, that in accordance with the Powell, a new scheduler score could be determined). In the same field of endeavor, Kraft discloses the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (The system of Kraft discloses that instead of directly determining a time to acquire, the time to acquire could be calculated from transmission rates of the local bi-directional link that are monitored by a link monitoring system in the form of a communication monitoring AP [column 6, line 56 to column 7, line 12 – note time to acquire the difference between the start and completion time and varies based on the bidirectional link bandwidth available] and that this value could further periodically be updated based on changes in available bidirectional bandwidth on the local link [column 7, lines 40-49].)
Therefore, since the system of Kraft discloses calculating and periodically updating time to acquire based on fluctuations of a local communications link, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the fluctuations of Kraft with the system of Powell by having each of the local proxy servers report time to acquire a particular link, as taught by Powell, based on a calculated value of the time to acquire calculated from a value determined by a link monitor subsystem API, as taught by Kraft, and to further update the time to acquire based on fluctuations in local link bandwidth, as taught by Kraft, with the updates causing a re-calculating of the scheduler score in accordance with the teachings of the system of Powell, which teaches re-calculation of scheduler scores when the underlying data for calculation of the scheduler score changes. The motive to combine is to allow dynamic variation of the time to acquire so that the scheduler may more accurately take into account the time to acquire a content object when performing scheduling.
Put another way the system of Powell discloses a base system in which a central proxy server’s scheduler scores are updated whenever the data calculating the scheduler score changes and the data Kraft discloses a known technique for improving the calculation and reporting of the time to acquire of a content object, which includes calculating the time to acquire based on the status of a bidirectional local link reported by a link monitoring subsystem and the updating of the time to acquire as the status of the local bi-directional link changes. Therefore, a person of ordinary skill in the art at the time of the invention could have applied the time to acquire updating of the system of Kraft to the system of Powell to achieve the predictable result of a central proxy server in which the reported time to acquire is updated when the status of the local proxy server’s bidirectional link reported by link monitoring subsystem API is changed to allow the system of Powell to react to changes in local link status for optimal caching and distribution.
Regarding claim 26, claim 1 of 624 fails to disclose but Powell discloses the present state of the one or more communication links of the communications infrastructure corresponds to available communication link resources of the one or more communication links, and the change in the present state corresponds to a change in the available communication link resources. (Note that the combination in the independent claim alters the projected time to acquire based on changes in the bidirectional bandwidth [i.e. available resources] of the one or more communication links of the local proxy servers.)
Regarding claim 29, claim 1 of 624 fails to disclose but Powell discloses the communications infrastructure includes a plurality of communication links, and the present state is the present state of the plurality of communication links (Note that the combination in the independent claim, supra, includes multiple times to acquire corresponding to one of the one or more content objects on one of the multiple communication links of each respective local proxy server.)
Regarding claim 31, claim 1 of 624 discloses calculating storage scores for the delayable content objects according to a set of storage-level scalars. (“…each storage manager instance calculates the set of storage scores for each content object according to the set of storage-level scalars as applied to its associated subscriber cluster…” note content object includes delayable content objects.)
Regarding claim 32, claim 1 of 624 fails to disclose but Powell discloses transmitting the delayable content objects from the re-prioritized delaycast queue according to the recalculated scheduler scores. (The system of Powell discloses that after re-prioritization, the new priority values are used for scheduling in the delaycast queue [paragraphs 0099, 0102-0103, 0109-0110].)
Therefore, since the system of Powell discloses re-prioritized transmission, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the re-prioritization of Powell with the system of claim 1 of 624 by re transmitting the delaycast queue in accordance with the re-prioritization. The motive to combine is to improve reactivity of the queue to changes in priority be allowing dynamic changes to priority. 
Regarding claims 33, claim 1 of 624 discloses:

Claim 33
Claim 1 of 624
obtain an indication of content objects of the plurality of content objects that are delayable content objects

receive a plurality of content objects; obtain an indication of content objects of the plurality of content objects that are delayable content objects


Claim 1 of 624 fails to disclose but Powell discloses a content handling subsystem to:



b. a storage manager subsystem to calculate (fig. 8 the control subsystem performs all processing [paragraph 100] the elements responsible for calculating, assigning, detecting, re-calculating and re-prioritizing form the storage manager subsystem) scheduler scores for the delayable content objects according to a set of link-level scalars including a present state of one or more communication links of the communications infrastructure; (The system of Powell further discloses that the central proxy server calculates scheduler scores/priority values every time it receives updated reporting information form the local proxy servers [paragraphs 0102, 0103; 0118-0119; 0121]. Among the information used for calculating the priority/scheduler score is the acquisition time of the information object, which is the time that the server takes to acquire the object over the communication link linking the acquiring server and the host of the object on the internet [paragraphs 0161, 0216]. The time to acquire the acquire the object over the communication link linking the server and the host of the object on the internet is a scaler [i.e. a one dimensional time value] that indicates the present state of the communications 

c. assign at least some of the delayable content objects to a delaycast queue in a priority order according to the scheduler scores; (paragraphs  0102, 0103, 0109, 0110,  0118-0119, 0121, 0161, 0216; see (b), supra)

d. detect a queue trigger event, wherein the queue trigger event indicates a change in the data giving rise to the scheduler score in the queue (Powell discloses that whenever updated reporting information is received that would alter the scheduler scores, the central proxy server recalculates the scheduler scores [paragraphs 0102, 0103, 0118-0119, 0121; see also the discussion in (b), supra].)

e. re-calculate the scheduler scores for the delayable content objects according to change in the data giving rise to the scheduler score in the queue (paragraphs 0102, 0103, 0118-0119, 0121  see the discussion in (b) and (d), supra]); and 

f. re-prioritize the priority order of at least a portion of the delaycast queue according to the recalculated scheduler scores of the delayable content objects (paragraphs 0102, 0103, 0118-0119, 0121, 0161, 0216; see the discussion in (b) and (d), supra]);.

	Therefore, since the system of Powell suggests the use of updating link level scalers it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the updating link level scalers of Powell with the system of claim 1 of 624 by calculating the scheduler scores 
Powell fails to explicitly disclose a link monitor subsystem to monitor a present state of one or more communication links of the communications infrastructure or that the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (i.e. Powell discloses that the central proxy server could track the state of the one or more communications link via the time to acquire a particular object, but fails to explicitly disclose that this value could be updated such, that in accordance with the recalculation of Powell, a new scheduler score could be determined). In the same field of endeavor, Kraft discloses the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (The system of Kraft discloses that instead of directly determining a time to acquire, the time to acquire could be calculated from transmission rates of the local bi-directional link that are monitored by a link monitoring system in the form of a communication monitoring AP [column 6, line 56 to column 7, line 12 – note time to acquire the difference between the start and completion time and varies based on the bidirectional link bandwidth available] and that this value could further periodically be updated based on changes in available bidirectional bandwidth on the local link [column 7, lines 40-49].)
Kraft discloses calculating and periodically updating time to acquire based on fluctuations of a local communications link, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the fluctuations of Kraft with the system of Powell by having each of the local proxy servers report time to acquire a particular link, as taught by Powell, based on a calculated value of the time to acquire calculated from a value determined by a link monitor subsystem API, as taught by Kraft, and to further update the time to acquire based on fluctuations in local link bandwidth, as taught by Kraft, with the updates causing a re-calculating of the scheduler score in accordance with the teachings of the system of Powell, which teaches re-calculation of scheduler scores when the underlying data for calculation of the scheduler score changes. The motive to combine is to allow dynamic variation of the time to acquire so that the scheduler may more accurately take into account the time to acquire a content object when performing scheduling.
Put another way the system of Powell discloses a base system in which a central proxy server’s scheduler scores are updated whenever the data calculating the scheduler score changes and the data calculating the scheduler score includes a time to acquire a content object at one or more local proxy servers, but fails to explicitly disclose that the time to acquire could be updated. The system of Kraft discloses a known technique for improving the calculation and reporting of the time to acquire of a content object, which includes calculating the time to acquire based on the status of a bidirectional local link reported by a link monitoring subsystem and the updating of the time to acquire as the status of the local bi-directional link changes. Therefore, a person of ordinary skill in the art at the time of the invention could have applied the time to acquire updating of the system of Kraft to the system of Powell to achieve the predictable result of a central proxy server in which the reported time to acquire is updated when the status of the local proxy server’s bidirectional link reported by link monitoring subsystem API is changed to allow the system of Powell to react to changes in local link status for optimal caching and distribution.
Regarding claim 34, claim 1 of 624 fails to disclose but Powell discloses the present state of the one or more communication links of the communications infrastructure corresponds to available communication link resources of the one or more communication links, and the change in the present state corresponds to a change in the available communication link resources. (Note that the combination in the independent claim alters the projected time to acquire based on changes in the bidirectional bandwidth [i.e. available resources] of the one or more communication links of the local proxy servers.)
Regarding claim 37, claim 1 of 624 fails to disclose but Powell discloses the communications infrastructure includes a plurality of communication links, and the present state is the present state of the plurality of communication links (Note that the combination in the independent claim, supra, includes multiple times to acquire corresponding to one of the one or more content objects on one of the multiple communication links of each respective local proxy server.)
Regarding claim 39, claim 1 of 624 discloses calculating storage scores for the delayable content objects according to a set of storage-level scalars. (“…each storage manager instance calculates the set of storage scores for each content object according to the set of storage-level scalars as applied to its associated subscriber cluster…” note content object includes delayable content objects.)
Regarding claim 40, claim 1 of 624 fails to disclose but Powell discloses transmitting the delayable content objects from the re-prioritized delaycast queue according to the recalculated scheduler scores. (The system of Powell discloses that after re-prioritization, the new priority values are used for scheduling in the delaycast queue [paragraphs 0099, 0102-0103, 0109-0110].)
Therefore, since the system of Powell discloses re-prioritized transmission, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the re-prioritization of Powell with the system of claim 1 of 624 by re transmitting the delaycast queue in . 

Claims 27, 28, 30, 35, 36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10,594,624 (“624”) in view of Powell, et al. (US Pre Grant Publication No. 2002/0073167 A1) and Kraft, et al. (US Patent No. 6,832,239 B1) as applied to claims 25 and 33 and further in view of Radulescu, et al. (US Pre Grant Publication No. 2013/0237233 A1). 

Regarding claims 27 and 35, claim 1 of 624 as modified by Powell and Kraft fails to disclose the available communication link resources of the one or more communication links comprise forward link resources. In the same field of endeavor, Radulescu discloses the available communication link resources of the one or more communication links comprise forward link resources. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the downlink/forward link quality/load [paragraph 0062 – downlink load is measured via link quality; paragraph 0063 – the load information is used to estimate the throughput].)
Therefore, since the system of Radulescu discloses using forward/downlink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of claim 1 of 624 as modified by Powell and Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on forward/downlink quality measurements. The motive to combine is to allow a quick determination of throughput based on a simple forward/downlink quality measurement.
Regarding claims 28 and 36, claim 1 of 624 as modified by Powell and Kraft fails to disclose the available communication link resources of the one or more communication links comprise return link resources. In the same field of endeavor, Radulescu discloses the available communication link resources of the one or more communication links comprise return link resources. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the uplink/return link quality/load [paragraph 0062 – uplink load is measured via link quality; paragraph 0063 – the load information is used to estimate the throughput].)
Therefore, since the system of Radulescu discloses using return/uplink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of claim 1 of 624 as modified by Powell and Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on return/uplink quality measurements. The motive to combine is to allow a quick determination of throughput based on a simple return/uplink quality measurement.
Regarding claims 30 and 38, claim 1 of 624 as modified by Powell and Kraft fails to disclose the present state of the one or more communication links of the communications infrastructure corresponds to link quality of the one or more communication links, and the change in the present state corresponds a change in the link quality. In the same field of endeavor, Radulescu discloses the present state of the one or more communication links of the communications infrastructure corresponds to link quality of the one or more communication links, and the change in the present state corresponds a change in the link quality. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the return/uplink link quality/load [paragraph 0062 – uplink load is measured via link quality/RSSI; paragraph 0063 – the load information is used to estimate the throughput].)
Radulescu discloses using forward/downlink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of claim 1 of 624 as modified by Powell and Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on return/uplink RSSI quality measurements, such that the system of Powell as modified by Kraft senses changes in throughput based on the change in the underlying uplink/return link RSSI used to calculate the throughput in accordance with throughput updating as taught by Powell as modified by Kraft. The motive to combine is to allow a quick determination of throughput based on a simple return/uplink quality measurement.
Claims 25, 26, 29, 31-34, 37, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,361,964 (“624”) in view of Powell, et al. (US Pre Grant Publication No. 2002/0073167 A1) and Kraft, et al. (US Patent No. 6,832,239 B1).

Regarding claims 25, claim 1 of 535 discloses:

Claim 25
Claim 1 of 624
obtain an indication of content objects of the plurality of content objects that are delayable content objects

a content handling subsystem configured to receive from a source external to the provider-side system and the subscriber-side systems a content object requested by a requesting one of the subscriber-side systems



Powell discloses a method for prioritizing communications of content objects in a communications infrastructure, the method comprising:

a. receiving a plurality of content objects and obtaining an indication of content objects of the plurality of content objects that are delayable content objects (The system of Powell discloses that the central proxy server may receive a plurality of content objects that are placed in a priority transmission queue with priorities assigned based on the total requests, cache hits/misses, exc. objects that are not the highest priority in the queue are delayable content objects as indicated by the reported total requests, cache hits/misses, exc. [paragraphs 0099, 103, 109, 0117, 0123].)

b. calculating scheduler scores for the delayable content objects according to a set of link-level scalars including a present state of one or more communication links of the communications infrastructure; (The system of Powell further discloses that the central proxy server calculates scheduler scores/priority values every time it receives updated reporting information form the local proxy servers [paragraphs 0102, 0103; 0118-0119; 0121]. Among the information used for calculating the priority/scheduler score is the acquisition time of the information object, which is the time that the server takes to acquire the object over the communication link linking the acquiring server and the host of the object on the internet [paragraphs 0161, 0216]. The time to acquire the acquire the object over the communication link linking the server and the host of the object on the internet is a scaler [i.e. a one dimensional time value] that indicates the present state of the communications infrastructure/link. The queue is a delaycast queue that is a delayed multicast [paragraphs 0103, 0105, 0109-0110].)



d. detecting a queue trigger event, wherein the queue trigger event indicates a change in the data giving rise to the scheduler score in the queue (Powell discloses that whenever updated reporting information is received that would alter the scheduler scores, the central proxy server recalculates the scheduler scores [paragraphs 0102, 0103, 0118-0119, 0121; see also the discussion in (b), supra].)

e. re-calculating the scheduler scores for the delayable content objects according to change in the data giving rise to the scheduler score in the queue (paragraphs 0102, 0103, 0118-0119, 0121  see the discussion in (b) and (d), supra]); and 

f. re-prioritizing the priority order of at least a portion of the delaycast queue according to the recalculated scheduler scores of the delayable content objects (paragraphs 0102, 0103, 0118-0119, 0121, 0161, 0216; see the discussion in (b) and (d), supra]);.

	Therefore, since the system of Powell suggests the use of updating link level scalers it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the updating link level scalers of Powell with the system of claim 1 of 624 by calculating the scheduler scores in accordance with an acquisition time and updating scheduler scores when the underlying basis of the scheduler score changes and re-prioritizing the priority order in accordance with the updated scheduler 
	Powell fails to explicitly disclose the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (i.e. Powell discloses that the central proxy server could track the state of the one or more communications link via the time to acquire a particular object, but fails to explicitly disclose that this value could be updated such, that in accordance with the recalculation of Powell, a new scheduler score could be determined). In the same field of endeavor, Kraft discloses the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (The system of Kraft discloses that instead of directly determining a time to acquire, the time to acquire could be calculated from transmission rates of the local bi-directional link that are monitored by a link monitoring system in the form of a communication monitoring AP [column 6, line 56 to column 7, line 12 – note time to acquire the difference between the start and completion time and varies based on the bidirectional link bandwidth available] and that this value could further periodically be updated based on changes in available bidirectional bandwidth on the local link [column 7, lines 40-49].)
Therefore, since the system of Kraft discloses calculating and periodically updating time to acquire based on fluctuations of a local communications link, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the fluctuations of Kraft with the system of Powell by having each of the local proxy servers report time to acquire a particular link, as taught by Powell, based on a calculated value of the time to acquire calculated from a value determined by a link Kraft, and to further update the time to acquire based on fluctuations in local link bandwidth, as taught by Kraft, with the updates causing a re-calculating of the scheduler score in accordance with the teachings of the system of Powell, which teaches re-calculation of scheduler scores when the underlying data for calculation of the scheduler score changes. The motive to combine is to allow dynamic variation of the time to acquire so that the scheduler may more accurately take into account the time to acquire a content object when performing scheduling.
Put another way the system of Powell discloses a base system in which a central proxy server’s scheduler scores are updated whenever the data calculating the scheduler score changes and the data calculating the scheduler score includes a time to acquire a content object at one or more local proxy servers, but fails to explicitly disclose that the time to acquire could be updated. The system of Kraft discloses a known technique for improving the calculation and reporting of the time to acquire of a content object, which includes calculating the time to acquire based on the status of a bidirectional local link reported by a link monitoring subsystem and the updating of the time to acquire as the status of the local bi-directional link changes. Therefore, a person of ordinary skill in the art at the time of the invention could have applied the time to acquire updating of the system of Kraft to the system of Powell to achieve the predictable result of a central proxy server in which the reported time to acquire is updated when the status of the local proxy server’s bidirectional link reported by link monitoring subsystem API is changed to allow the system of Powell to react to changes in local link status for optimal caching and distribution.
Regarding claim 26, claim 1 of 624 fails to disclose but Powell discloses the present state of the one or more communication links of the communications infrastructure corresponds to available communication link resources of the one or more communication links, and the change in the present state corresponds to a change in the available communication link resources. (Note that the combination in the independent claim alters the projected time to acquire based on changes in the 
Regarding claim 29, claim 1 of 624 fails to disclose but Powell discloses the communications infrastructure includes a plurality of communication links, and the present state is the present state of the plurality of communication links (Note that the combination in the independent claim, supra, includes multiple times to acquire corresponding to one of the one or more content objects on one of the multiple communication links of each respective local proxy server.)
Regarding claim 31, claim 1 of 624 discloses calculating storage scores for the delayable content objects according to a set of storage-level scalars. (“…each storage manager instance calculates the set of storage scores for each content object according to the set of storage-level scalars as applied to its associated subscriber cluster…” note content object includes delayable content objects.)
Regarding claim 32, claim 1 of 624 fails to disclose but Powell discloses transmitting the delayable content objects from the re-prioritized delaycast queue according to the recalculated scheduler scores. (The system of Powell discloses that after re-prioritization, the new priority values are used for scheduling in the delaycast queue [paragraphs 0099, 0102-0103, 0109-0110].)
Therefore, since the system of Powell discloses re-prioritized transmission, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the re-prioritization of Powell with the system of claim 1 of 624 by re transmitting the delaycast queue in accordance with the re-prioritization. The motive to combine is to improve reactivity of the queue to changes in priority be allowing dynamic changes to priority. 
Regarding claims 33, claim 1 of 624 discloses:

Claim 33
Claim 1 of 624


a content handling subsystem configured to receive from a source external to the provider-side system and the subscriber-side systems a content object requested by a requesting one of the subscriber-side systems


Claim 1 of 624 fails to disclose but Powell discloses a content handling subsystem to:

a. a content handling subsystem to receive (fig. 8 the control subsystem performs all processing [paragraph 100] the elements responsible for processing the received objects and prioritizing them to obtain the delayable objects form the content handling subsystem) a plurality of content objects and obtainin an indication of content objects of the plurality of content objects that are delayable content objects; (The system of Powell discloses that the central proxy server may receive a plurality of content objects that are placed in a priority transmission queue with priorities assigned based on the total requests, cache hits/misses, exc. objects that are not the highest priority in the queue are delayable content objects as indicated by the reported total requests, cache hits/misses, exc. [paragraphs 0099, 103, 109, 0117, 0123].) 

b. a storage manager subsystem to calculate (fig. 8 the control subsystem performs all processing [paragraph 100] the elements responsible for calculating, assigning, detecting, re-calculating and re-prioritizing form the storage manager subsystem) scheduler scores for the delayable content objects according to a set of link-level scalars including a present state of one or more communication links of the communications infrastructure; (The system of Powell further discloses that the central proxy server calculates scheduler scores/priority values every 

c. assign at least some of the delayable content objects to a delaycast queue in a priority order according to the scheduler scores; (paragraphs  0102, 0103, 0109, 0110,  0118-0119, 0121, 0161, 0216; see (b), supra)

d. detect a queue trigger event, wherein the queue trigger event indicates a change in the data giving rise to the scheduler score in the queue (Powell discloses that whenever updated reporting information is received that would alter the scheduler scores, the central proxy server recalculates the scheduler scores [paragraphs 0102, 0103, 0118-0119, 0121; see also the discussion in (b), supra].)

e. re-calculate the scheduler scores for the delayable content objects according to change in the data giving rise to the scheduler score in the queue (paragraphs 0102, 0103, 0118-0119, 0121  see the discussion in (b) and (d), supra]); and 



	Therefore, since the system of Powell suggests the use of updating link level scalers it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the updating link level scalers of Powell with the system of claim 1 of 624 by calculating the scheduler scores in accordance with an acquisition time and updating scheduler scores when the underlying basis of the scheduler score changes and re-prioritizing the priority order in accordance with the updated scheduler scores using a content handing subsystem and storage manager subsystem to perform the respective tasks of those subsystems. The motive to combine is to allow dynamic alteration of scheduler order and taking into account acquisition time to make the caching more efficient. 
Powell fails to explicitly disclose a link monitor subsystem to monitor a present state of one or more communication links of the communications infrastructure or that the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (i.e. Powell discloses that the central proxy server could track the state of the one or more communications link via the time to acquire a particular object, but fails to explicitly disclose that this value could be updated such, that in accordance with the recalculation of Powell, a new scheduler score could be determined). In the same field of endeavor, Kraft discloses the queue trigger event could be a change in the present state of the one or more communication links of the communications infrastructure or the recalculating of the scheduler scores could be according to the change in the present state of the one or more communication links in response to the queue trigger event. (The system of Kraft discloses that 
Therefore, since the system of Kraft discloses calculating and periodically updating time to acquire based on fluctuations of a local communications link, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the fluctuations of Kraft with the system of Powell by having each of the local proxy servers report time to acquire a particular link, as taught by Powell, based on a calculated value of the time to acquire calculated from a value determined by a link monitor subsystem API, as taught by Kraft, and to further update the time to acquire based on fluctuations in local link bandwidth, as taught by Kraft, with the updates causing a re-calculating of the scheduler score in accordance with the teachings of the system of Powell, which teaches re-calculation of scheduler scores when the underlying data for calculation of the scheduler score changes. The motive to combine is to allow dynamic variation of the time to acquire so that the scheduler may more accurately take into account the time to acquire a content object when performing scheduling.
Put another way the system of Powell discloses a base system in which a central proxy server’s scheduler scores are updated whenever the data calculating the scheduler score changes and the data calculating the scheduler score includes a time to acquire a content object at one or more local proxy servers, but fails to explicitly disclose that the time to acquire could be updated. The system of Kraft discloses a known technique for improving the calculation and reporting of the time to acquire of a content object, which includes calculating the time to acquire based on the status of a bidirectional local link reported by a link monitoring subsystem and the updating of the time to acquire as the status of the Kraft to the system of Powell to achieve the predictable result of a central proxy server in which the reported time to acquire is updated when the status of the local proxy server’s bidirectional link reported by link monitoring subsystem API is changed to allow the system of Powell to react to changes in local link status for optimal caching and distribution.
Regarding claim 34, claim 1 of 624 fails to disclose but Powell discloses the present state of the one or more communication links of the communications infrastructure corresponds to available communication link resources of the one or more communication links, and the change in the present state corresponds to a change in the available communication link resources. (Note that the combination in the independent claim alters the projected time to acquire based on changes in the bidirectional bandwidth [i.e. available resources] of the one or more communication links of the local proxy servers.)
Regarding claim 37, claim 1 of 624 fails to disclose but Powell discloses the communications infrastructure includes a plurality of communication links, and the present state is the present state of the plurality of communication links (Note that the combination in the independent claim, supra, includes multiple times to acquire corresponding to one of the one or more content objects on one of the multiple communication links of each respective local proxy server.)
Regarding claim 39, claim 1 of 624 discloses calculating storage scores for the delayable content objects according to a set of storage-level scalars. (“…each storage manager instance calculates the set of storage scores for each content object according to the set of storage-level scalars as applied to its associated subscriber cluster…” note content object includes delayable content objects.)
Regarding claim 40, claim 1 of 624 fails to disclose but Powell discloses transmitting the delayable content objects from the re-prioritized delaycast queue according to the recalculated Powell discloses that after re-prioritization, the new priority values are used for scheduling in the delaycast queue [paragraphs 0099, 0102-0103, 0109-0110].)
Therefore, since the system of Powell discloses re-prioritized transmission, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the re-prioritization of Powell with the system of claim 1 of 624 by re transmitting the delaycast queue in accordance with the re-prioritization. The motive to combine is to improve reactivity of the queue to changes in priority be allowing dynamic changes to priority. 

Claims 27, 28, 30, 35, 36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10,594,624 (“624”) in view of Powell, et al. (US Pre Grant Publication No. 2002/0073167 A1) and Kraft, et al. (US Patent No. 6,832,239 B1) as applied to claims 25 and 33 and further in view of Radulescu, et al. (US Pre Grant Publication No. 2013/0237233 A1). 

Regarding claims 27 and 35, claim 1 of 624 as modified by Powell and Kraft fails to disclose the available communication link resources of the one or more communication links comprise forward link resources. In the same field of endeavor, Radulescu discloses the available communication link resources of the one or more communication links comprise forward link resources. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the downlink/forward link quality/load [paragraph 0062 – downlink load is measured via link quality; paragraph 0063 – the load information is used to estimate the throughput].)
Therefore, since the system of Radulescu discloses using forward/downlink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu  as modified by Powell and Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on forward/downlink quality measurements. The motive to combine is to allow a quick determination of throughput based on a simple forward/downlink quality measurement.
Regarding claims 28 and 36, claim 1 of 624 as modified by Powell and Kraft fails to disclose the available communication link resources of the one or more communication links comprise return link resources. In the same field of endeavor, Radulescu discloses the available communication link resources of the one or more communication links comprise return link resources. (The system of Radulescu discloses that the throughput of a cellular link may be determined based on the uplink/return link quality/load [paragraph 0062 – uplink load is measured via link quality; paragraph 0063 – the load information is used to estimate the throughput].)
Therefore, since the system of Radulescu discloses using return/uplink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of claim 1 of 624 as modified by Powell and Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on return/uplink quality measurements. The motive to combine is to allow a quick determination of throughput based on a simple return/uplink quality measurement.
Regarding claims 30 and 38, claim 1 of 624 as modified by Powell and Kraft fails to disclose the present state of the one or more communication links of the communications infrastructure corresponds to link quality of the one or more communication links, and the change in the present state corresponds a change in the link quality. In the same field of endeavor, Radulescu discloses the present state of the one or more communication links of the communications infrastructure corresponds to link quality of the one or more communication links, and the change in the present state corresponds a Radulescu discloses that the throughput of a cellular link may be determined based on the return/uplink link quality/load [paragraph 0062 – uplink load is measured via link quality/RSSI; paragraph 0063 – the load information is used to estimate the throughput].)
Therefore, since the system of Radulescu discloses using forward/downlink quality measurements to estimate throughputs, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the forward link quality throughput estimations of Radulescu with the system of claim 1 of 624 as modified by Powell and Kraft by implementing the internet link of the local proxy servers using a cellular link and further estimating the throughput of the link based on return/uplink RSSI quality measurements, such that the system of Powell as modified by Kraft senses changes in throughput based on the change in the underlying uplink/return link RSSI used to calculate the throughput in accordance with throughput updating as taught by Powell as modified by Kraft. The motive to combine is to allow a quick determination of throughput based on a simple return/uplink quality measurement.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a. Addington, et al. (US Pre Grant Publication No. 2002/0199200) – disclosing scheduling of assets via satellite

b. Van Rossum, et al. (US Pre Grant Publication No. 2007/0174471 A1) – disclosing a multicasting queue for broadcast television

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M CRUTCHFIELD/               Primary Examiner, Art Unit 2466